EXHIBIT 10.1
 
FINANCING AGREEMENT
 
Dated as of August 14, 2014


by and among


MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation
as Borrower,


MES, INC., a North Dakota corporation
as Guarantor


and


AC MIDWEST ENERGY LLC, a Delaware limited liability company,
as Lender
______________________________________________________________________________
 
$10,000,000 SENIOR SECURED CONVERTIBLE NOTE
 
AND
 
WARRANT TO PURCHASE SHARES OF
 
COMMON STOCK
______________________________________________________________________________
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE 1 DEFINITIONS; CERTAIN TERMS     8    
Section 1.1
Definitions
    8    
Section 1.2
Terms Generally
    21    
Section 1.3
Accounting and Other Terms
    21             ARTICLE 2 BORROWERS’ and The Borrower’S AUTHORIZATION OF
ISSUE     22    
Section 2.1
Senior Secured Notes
    22    
Section 2.2
Interest
    22    
Section 2.3
Scheduled Principal Redemptions.
    23    
Section 2.4
Payments
    25    
Section 2.5
Dispute Resolution
    25    
Section 2.6
Taxes.
    26    
Section 2.7
Reissuance.
    26    
Section 2.8
Register; Transfer Agent Instructions
    27    
Section 2.9
Maintenance of Register
    28    
Section 2.10
Conversion Rights.
    28             ARTICLE 3 PURCHASE AND SALE OF NOTES     31    
Section 3.1
Closing
    31    
Section 3.2
Closing Fee
    31             ARTICLE 4 CONDITIONS TO THE BORROWER’S OBLIGATIONS TO SELL 27
    31    
Section 4.1
Closing
    31             ARTICLE 5 CONDITIONS TO EACH LENDER’S OBLIGATION TO PURCHASE
    32    
Section 5.1
Closing
    32             ARTICLE 6 LENDER’S REPRESENTATIONS AND WARRANTIES     35    
Section 6.1
No Public Sale or Distribution
    35    
Section 6.2
Investor Status
    35    
Section 6.3
No Governmental Review
    35    
Section 6.4
Transfer or Resale
    35    
Section 6.5
Legends
    36  

 
 
2

--------------------------------------------------------------------------------

 
 

ARTICLE 7 CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES     36    
Section 7.1
Organization and Qualification
    37    
Section 7.2
Authorization; Enforcement; Validity
    37    
Section 7.3
Issuance of Securities
    37    
Section 7.4
No Conflicts
    37    
Section 7.5
Consents
    38    
Section 7.6
Subsidiary Rights
    38    
Section 7.7
Equity Capitalization
    38    
Section 7.8
Indebtedness and Other Contracts
    38    
Section 7.9
Off Balance Sheet Arrangements
    38    
Section 7.10
Ranking of Notes
    39    
Section 7.11
Title
    39    
Section 7.12
Intellectual Property Rights
    39    
Section 7.13
Creation, Perfection, and Priority of Liens
    40    
Section 7.14
Absence of Certain Changes
    40    
Section 7.15
Absence of Litigation
    40    
Section 7.16
No Undisclosed Events, Liabilities, Developments or Circumstances
    40    
Section 7.17
No General Solicitation; Placement Agent’s Fees.
    41    
Section 7.18
No Integrated Offering
    41    
Section 7.19
No Registration.
    41    
Section 7.20
Tax Status
    41    
Section 7.21
Transfer Taxes
    42    
Section 7.22
Conduct of Business; Compliance with Laws; Regulatory Permits
    42    
Section 7.23
Foreign Corrupt Practices
    42    
Section 7.24
Sarbanes-Oxley Act.
    42    
Section 7.25
Environmental Laws
    43    
Section 7.26
Margin Stock
    43    
Section 7.27
ERISA
    43    
Section 7.28
Investment Company
    43    
Section 7.29
U.S. Real Property Holding Corporation
    44    
Section 7.30
Internal Accounting and Disclosure Controls
    44    
Section 7.31
SEC Documents; Financial Statements
    44    
Section 7.32
Transactions with Affiliates
    45    
Section 7.33
Acknowledgment Regarding Lender’s Purchase of Note
    45    
Section 7.34
Insurance
    45    
Section 7.35
Employee Relations
    45    
Section 7.36
Patriot Act
    46    
Section 7.37
Material Contracts
    46    
Section 7.38
Manipulation of Price
    46    
Section 7.39
Shell Company Status
    46    
Section 7.40
Stock Option Plans
    46    
Section 7.41
No Disagreements with Accountants and Lawyers
    47    
Section 7.42
No Disqualification Event
    47    
Section 7.43
Other Covered Persons
    47    
Section 7.44
Complete Information
    47  

 
 
3

--------------------------------------------------------------------------------

 
 

ARTICLE 8 COVENANTS     48    
Section 8.1
Financial Covenants
    48    
Section 8.2
Deliveries
    51    
Section 8.3
Notices
    53    
Section 8.4
Rank
    55    
Section 8.5
Incurrence of Indebtedness
    55    
Section 8.6
Existence of Liens
    55    
Section 8.7
Restricted Payments
    55    
Section 8.8
Acquisitions; Asset Sales; Mergers and other Fundamental Changes
    56    
Section 8.9
No Further Negative Pledges
    56    
Section 8.10
Affiliate Transactions
    57    
Section 8.11
Insurance.
    57    
Section 8.12
Corporate Existence and Maintenance of Properties
    58    
Section 8.13
Non-circumvention
    58    
Section 8.14
Conduct of Business
    58    
Section 8.15
U.S. Real Property Holding Corporation
    59    
Section 8.16
Compliance with Laws
    59    
Section 8.17
Additional Collateral
    59    
Section 8.18
Audit Rights; Field Exams; Appraisals; Meetings.
    59    
Section 8.19
Pledge of Securities
    60    
Section 8.20
Use of Proceeds
    60    
Section 8.21
Fees
    60    
Section 8.22
Modification of Organizational Documents and Certain Documents
    61    
Section 8.23
Joinder
    61    
Section 8.24
Investments
    61    
Section 8.25
Taxes and Liabilities
    62    
Section 8.26
Employee Benefit Plans
    62    
Section 8.27
Issuance/Pledge/Transfer of Equity
    62    
Section 8.28
Limitation of Activities Relating to RCF
    63    
Section 8.29
Actions Related to EERCF License Agreement
    63    
Section 8.30
Form D and Blue Sky
    63    
Section 8.31
Reservation of Common Stock
    64    
Section 8.32
Reporting Status
    64    
Section 8.33
Listing
    64    
Section 8.34
Notice of Disqualification Events
    64    
Section 8.35
Further Assurances.
    64  

 
 
4

--------------------------------------------------------------------------------

 
 

ARTICLE 9 CROSS GUARANTY     65    
Section 9.1
Cross-Guaranty
    65    
Section 9.2
Waivers by Guarantor
    65    
Section 9.3
Benefit of Guaranty
    66    
Section 9.4
Waiver of Subrogation, Etc
    66    
Section 9.5
Election of Remedies
    66    
Section 9.6
Limitation
    66    
Section 9.7
Contribution with Respect to Guaranty Obligations.
    67    
Section 9.8
Liability Cumulative
    68    
Section 9.9
Stay of Acceleration
    68    
Section 9.10
Benefit to Credit Parties
    68             ARTICLE 10 RIGHTS UPON EVENT OF DEFAULT     68    
Section 10.1
Event of Default
    68    
Section 10.2
Acceleration Right.
    71    
Section 10.3
Consultation Rights
    72    
Section 10.4
Other Remedies
    72             ARTICLE 11 MISCELLANEOUS     73    
Section 11.1
Payment of Expenses
    73    
Section 11.2
Governing Law; Jurisdiction; Jury Trial; Damages
    73    
Section 11.3
Counterparts
    74    
Section 11.4
Headings
    74    
Section 11.5
Severability
    74    
Section 11.6
Entire Agreement; Amendments
    74    
Section 11.7
Notices
    74    
Section 11.8
Successors and Assigns
    76    
Section 11.9
No Third Party Beneficiaries
    76    
Section 11.10
Survival
    76    
Section 11.11
Further Assurances
    76    
Section 11.12
Indemnification
    77    
Section 11.13
No Strict Construction
    77    
Section 11.14
Waiver
    77    
Section 11.15
Payment Set Aside
    77    
Section 11.16
Joint and Several Liability
    78    
Section 11.17
Termination
    78  

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A
Note
Exhibit B
Warrants
Exhibit C
Security Agreement
Exhibit D
Fee Letter
Exhibit E
Collateral Assignment of EERCF License Agreement
Exhibit F
Compliance Certificate
Exhibit G
Intercreditor Agreement
Exhibit H
Investor/Registration Rights Agreement
Exhibit I
Prior Junior Convertible Notes
Exhibit J
Prior Senior Convertible Notes

 
 
6

--------------------------------------------------------------------------------

 
 
FINANCING AGREEMENT
 
This FINANCING AGREEMENT (as modified, amended, extended, restated, amended and
restated and/or supplemented from time to time, this “Agreement”), dated as of
August 14, 2014 is being entered into by and among Midwest Energy Emissions
Corp., a Delaware corporation, (the “Borrower”), MES, Inc., a North Dakota
corporation (“MES”) as a Guarantor (as hereinafter defined), and AC Energy
Midwest LLC, a Delaware limited liability company (the “Lender”).
 
RECITALS
 
WHEREAS, the Borrower has authorized issuance of a new series of senior secured
convertible notes of the Borrower;
 
WHEREAS, Lender wishes to purchase, and the Borrower wishes to sell, at the
Closing, upon the terms and conditions stated in this Agreement, a senior
secured convertible note in the principal amount of $10,000,000, in
substantially the form attached hereto as Exhibit A (the Note”), which Note
shall be convertible into Common Stock (as hereinafter defined) in accordance
with the terms set forth in this Agreement;
 
WHEREAS, in connection with the sale of the Note at the Closing, and as an
inducement to the Lender to purchase the Note, the Borrower wishes to issue to
the Lender at the Closing, upon the terms and conditions stated in this
Agreement, a warrant to purchase an aggregate of 12,500,000 shares of common
stock, par value $.001 per share, of the Borrower (or any capital stock issued
in substitution or exchange for, or otherwise in respect of, such common stock)
(the “Common Stock”), in substantially the form attached hereto as Exhibit B
(the “Warrant”); should Lender elect to have the Warrant subdivided into
multiple warrants then each such warrant shall comprise a “Warrant” and they
shall collectively comprise the “Warrants.”
 
WHEREAS, Borrower and Lender are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act;
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower, MES and Lender are executing and delivering a Security Agreement,
substantially in the form attached hereto as Exhibit C (the “Security
Agreement”), pursuant to which substantially all of the assets of the Borrower
and MES will be pledged as Collateral to secure the Obligations; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower and the Lender are executing and delivering a Fee Letter,
substantially in the form attached hereto as Exhibit D (the “Fee Letter”),
pursuant to which the Borrower shall pay and reimburse the Lender for itself and
on behalf of the Lender for fees and expenses incurred in connection with the
transactions contemplated hereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrower, MES, and the Lender hereby agree as
follows:
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS; CERTAIN TERMS
 
Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:
 
“1933 Act” has the meaning set forth in the Recitals.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.
 
“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
 
“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of a Credit Party other than a sublicense to a customer of
the right to use any of the Intellectual Property of a Credit Party for its own
account in the ordinary course of business.
 
“Bankruptcy Law” has the meaning set forth in Section 10.1(c).
 
“Business Day” means any day other than Saturday or Sunday or any day that banks
in New York, New York are required or permitted to close.
 
“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by Lender.
 
“Cash Pay Interest Rate” means a rate per annum equal to zero percent (0%)
through August 13, 2015, two percent (2%) from August 14, 2015 through August
13, 2016 and twelve percent (12%) from August 14, 2016 until the payment of the
Note in full.
 
“Change of Control” means one or more related transactions in which (A) a Credit
Party shall, directly or indirectly, (i) consolidate or merge with or into
another Person (whether or not the Credit Party is are the surviving
corporation), (ii) sell, assign, transfer, lease, license, convey or otherwise
dispose of all or substantially all of the properties or assets of a Credit
Party to another Person, (iii) allow another Person to make a purchase, tender
or exchange offer that is accepted by the holders of more than fifty percent
(50%) of the outstanding shares of Common Stock or other equity interests (not
including any shares of Common Stock of other equity interests held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
fifty percent (50%) of the outstanding shares of Common Stock or equity
interests of a Credit Party, or (v) reorganize, recapitalize or reclassify its
Common Stock or other equity interests, (B) that with respect to Borrower, any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of fifty percent (50%) of
the aggregate ordinary voting power represented by issued and outstanding Common
Stock, or (C) the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Closing Fee” shall mean $100,000.
 
 
9

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means the “Collateral” as defined in the Security Agreement.
 
“Collateral Assignment of EERCF License Agreement” means the agreement dated as
of the Closing Date in the form of Exhibit E by and between the Lender and MES.
 
“Common Stock” has the meaning set forth in the Recitals.
 
“Compliance Certificate” means a certificate signed by a responsible officer of
the Borrower, in substantially the form attached hereto as Exhibit F and
reasonably satisfactory to the Lender.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
“Contracted Units” means coal-fired units that are contracted under a master
supply agreement, or a similar agreement, for the purchase of MES’ products that
are expected to generate at least $1,500,000 of annualized revenue starting on
or after May 1, 2016, provided that if multiple coal-fired units are located at
the same customer location or multiple locations, and they individually do not
meet the minimum expected revenues (or cumulatively exceed the minimum expected
revenues), they can be added together to determine cumulative expected revenues
to comprise one or more units, to the extent that they meet the minimum (or
multiples thereof) cumulatively.


“Contracted Units Revenue” means the amount of revenue generated from Contracted
Units.1


“Contracted Customers” means the owners of the Contracted Units obtained
pursuant to a master supply agreement or a similar agreement with MES.
 
“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Controlled Deposit Accounts” means the following bank account of a Credit Party
subject to a deposit account control agreement as required by the Lender: US
Bank, 600 Demers Avenue, Grand Forks, ND 58201 – Account #163070886912.
 
 
10

--------------------------------------------------------------------------------

 
 
“Conversion Price” shall initially mean $1.00 per share (and shall be further
subject to adjustment as provided in Section 2.10 hereof) but shall be reduced
to $.75 per share (or an adjusted amount if the Conversion Price in effect prior
to such reduction is so reduced pursuant to Section 2.10 hereof) if the
Borrower’s and its Subsidiaries’ consolidated EBITDA as of the date of the
Borrower’s 10-K filing for the fiscal year ending December 31, 2015 is less than
$2,500,000 (and shall be further subject to adjustment as provided in Section
2.10 hereof).
 
“Conversion Shares” means those shares of Common Stock or other securities
issuable pursuant to the terms of the Note, including, without limitation, upon
conversion, amortization and in payment of principal and interest or otherwise.
 
“Credit Party” means the Borrower and each Guarantor.
 
“Cure Notice” has the meaning set forth in Section 10.3.
 
“Current Equity Incentive Plans” means the Borrower’s 2014 Equity Incentive
Plan, calling for the issuance of up to 2,500,000 shares of Common Stock and the
Borrower’s 2005 Equity Incentive Plan as amended in 2009, calling for the
issuance of up to 454,545 shares.
 
“Current Interest Rate” means a rate per annum equal to twelve percent (12%), as
adjusted pursuant to the terms of Section 2.2.
 
 “Custodian” has the meaning set forth in Section 10.1(d).
 
“Default Rate” means a rate equal to the Current Interest Rate plus three
percent (3.0%) per annum.
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral in excess of $250,000 in the
aggregate for any Fiscal Year.
 
“Diligence Date” has the meaning set forth in Section 7.14.
 
“Disqualification Event” has the meaning set forth in Section 7.43.
 
“DTC” has the meaning set forth in Section 6.5.
 
 
11

--------------------------------------------------------------------------------

 
 
“EBITDA” means, as of any date of determination, for a specified period ending
on such date of determination, an amount equal to (a) Net Income, plus (b) in
each instance to the extent deducted in the computation of Net Income and
without duplication, (i) depreciation, amortization and other non-cash charges
(including, but not limited to, common stock or other equity linked securities
issued as compensation for services, imputed interest and deferred compensation
which is deferred as a result of the requirement to comply with the covenant set
forth in Section 8.1(d) hereof) for such period, but excluding non-cash charges
that are an accrual or reserve for a cash expenditure or payment to be made in a
future period, plus (ii) interest expense, plus (iii) fees paid during such
period to Lenders pursuant to this Agreement, plus (iv) income taxes for such
period, all as computed per the methodologies utilized in generating the
projections upon which the Financial Covenants in Section 8.1 were based.
 
“EERCF” means Energy and Environmental Research Center Foundation.
 
“EERCF License Agreement” means that certain Exclusive Patent and Know-How
License Agreement between MES and EERCF dated as of January 15, 2009, as
amended.
 
“Eligible Market” means the NYSE MKT LLC, The NASDAQ Global Market, The NASDAQ
Global Select Market, The NASDAQ Capital Market or The New York Stock Exchange,
Inc. (or any successors to the foregoing).
 
 “Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of their respective
Subsidiaries or ERISA Affiliates.
 
“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.
 
“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standards of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by a Credit Party, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to by a Credit Party, any of their respective Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e)
the institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on a Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (g) the withdrawal of a Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt of a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Sections 4975 or 4971 of the Code or under Section 409, Section 502(c), (i) or
(l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (j)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with
respect to any Pension Plan.
 
“Event of Default” has the meaning set forth in Section 10.1.
 
“Event of Default Notice” has the meaning set forth in Section 10.2(a).
 
“Event of Default Redemption” has the meaning set forth in Section 10.2(a).
 
“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).
 
“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of a Credit Party.
 
“Extraordinary Receipts” means any cash received by a Credit Parties outside the
ordinary course of business (and not consisting of proceeds described in
Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or (b)(vii)), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions and (c) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action.
 
 
13

--------------------------------------------------------------------------------

 
 
“Fee Letter” has the meaning set forth in the Recitals.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year of the Borrower.
 
“Fiscal Year” means a fiscal year of the Borrower.
 
“Funds Flow Letter” has the meaning set forth in Section 4.1(b).
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantor” means (i) MES, (ii) each other Subsidiary of a Borrower other than
RCF, and (iv) each other Person which guarantees all or any part of the
Obligations.
 
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.
 
“Holder” means a holder of a Security which shall be the Lender or an assignee
thereof.
 
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of a Credit Party. In
addition, the term “Indebtedness” of a Credit Party includes (a) all
Indebtedness of others secured by a Lien on any assets of a Credit Party or
their respective Subsidiaries (whether or not such Indebtedness is assumed by a
Credit Party or their respective Subsidiaries), and (b) to the extent not
otherwise included, the guarantee by a Credit Party of any Indebtedness of any
other Person.
 
 
14

--------------------------------------------------------------------------------

 
 
“Insolvent” means, with respect to a Credit Party or its Subsidiaries (taken as
a whole and without consideration of any intercompany Indebtedness amongst a
Credit Party or its Subsidiaries), (i) the present fair saleable value of a
Credit Party or its Subsidiaries’ assets is less than the amount required to pay
a Credit Party or its Subsidiaries’ total Indebtedness as applicable, (ii) a
Credit Party and/or its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) a Credit Party and/or its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature in the ordinary course of
business or (iv) a Credit Party and/or its Subsidiaries have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted.
 
“Intellectual Property Rights” has the meaning provided in Section 7.11.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date in the form of Exhibit G by and among the Borrower, the Lender
and the Prior Senior Convertible Noteholder Agent.
 
“Interest Date” has the meaning provided in Section 2.2(a).
 
“Inventory” has the meaning provided in the UCC.
 
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.
 
“Investor/Registration Rights Agreement” means that certain
Investor/Registration Rights Agreement dated as of the Closing Date in the form
of Exhibit H by and between the Borrower and the Lender.
 
“Irrevocable Transfer Agent Instructions” has the meaning set forth in Section
2.8(b).
 
“Issuance Date” has the meaning provided in Section 2.2(a).
 
“Issuer Covered Person” has the meaning set forth in Section 7.43.
 
“Lender” has the meaning set forth in the introduction.
 
 
15

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.
 
“Management Annualized Compensation” means the annualized cash compensation
earned and paid in the period by Borrower and/or MES to Alan Kelley, Richard
Gross, Marc Sylvester, Jim Trettel or any other member of the Borrower’s or MES’
management team (exclusive of cash payments for sales commissions earned and
paid to Marc Sylvester or any other sales personnel of the Borrower and/or MES).
 
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, condition
(financial or otherwise) or prospects of a Credit Party and/or its Subsidiaries,
taken as a whole, or on the transactions contemplated hereby and by the other
Transaction Documents, or on the authority or ability of the a Credit Party
and/or its Subsidiaries to fully and timely perform its obligations under any
Transaction Document.
 
“Material Contract” means (a) from and after the incurrence of any Indebtedness
permitted under clause (vii) of the definition of “Permitted Indebtedness,” the
operative documentation evidencing such Indebtedness, and (b) any contract or
other arrangement to which a Credit Party and/or its Subsidiaries is a party
(other than the Transaction Documents) that generates gross profit to a Credit
Party and/or its Subsidiaries of $250,000 or more in any year including, without
limitation, the EERCF License Agreement.
 
“Maturity Date” means the earlier of (a) July 31, 2018, and (b) such earlier
date as the unpaid principal balance of the Note becomes due and payable
pursuant to the terms of this Agreement and the Note.
 
“Mortgage” means a mortgage or deed or trust, in form and substance reasonably
satisfactory to the Lender, as it may be amended, supplemented or otherwise
modified from time to time.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Net Income (Loss)” means, as of any date of determination, as determined in
accordance with GAAP, when calculated for a specified period ending on such date
of determination, the aggregate of the net income (loss) of a Credit Party and
its Subsidiaries for such period (but excluding to the extent included therein
any extraordinary gains or losses), provided, that, the effect of any change in
accounting principles adopted by a Credit Party and its Subsidiaries, after the
date hereof shall be excluded. For the purpose of this definition, net income
excludes any gain or loss, together with any related provision for taxes for
such gain or loss, realized upon the sale or other disposition of any assets
that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Equity Interests of a Credit Party and its Subsidiaries, and any net income
realized as a result of changes in accounting principles or the application
thereof to a Credit Party and its Subsidiaries.
 
“Note” and “Notes” has the meaning set forth in Section 2.1.
 
 
16

--------------------------------------------------------------------------------

 
 
“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), and other fees, costs, expenses and other
charges and other obligations under the Transaction Documents, of the Credit
Parties to the Lender and other Holders of any and every kind and nature,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law, in all such cases, arising under this
Agreement or any of the other Transaction Documents.
 
“Other Taxes” has the meaning set forth in Section 2.6(b).
 
“Outside Legal Counsel” means Taft, Stettinius & Hollister LLP.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.
 
“Permitted Dispositions” means (i) sales of inventory or equipment to customers
in the ordinary course of business, (ii) disposals of obsolete, worn out or
surplus equipment in the ordinary course of business, (iii) the granting of
Permitted Liens, and (iv) the licensing of patents, trademarks, copyrights and
other Intellectual Property Rights in the ordinary course of business consistent
with past practice.
 
“Permitted Indebtedness” means (i) Indebtedness outstanding under the Notes and
the other Transaction Documents, (ii) Indebtedness outstanding as of the Closing
Date as set forth on Schedule 7.8, (including the Prior Convertible Notes),
(iii) unsecured guaranties in the ordinary course of business of the obligations
of suppliers, customers and licensees of a Credit Party and/or its Subsidiaries,
(iv) Indebtedness which may be deemed to exist pursuant to any unsecured
guaranties with respect to surety and appeal bonds, performance bonds, bid bonds
and similar obligations incurred in the ordinary course of business, (v)
Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with deposit accounts in the ordinary course of business, (vi)
intercompany Indebtedness of a Credit Party to another Credit Party; provided,
all such intercompany Indebtedness described in this clause (vi) shall be
evidenced by notes, which shall be pledged to the Lender and have such terms as
the Lender may reasonably require (including, without limitation, to the extent
commercially practicable, the grant of a Lien in favor of the applicable Credit
Party to secure such Indebtedness), (vii) purchase money Indebtedness and
Indebtedness incurred in connection with any capital lease transaction provided
the aggregate principal amount of all such Indebtedness at any time outstanding
shall not exceed $250,000; (viii) Indebtedness for which the proceeds will be
used specifically to repayment the Prior Convertible Notes provided such new
Indebtedness is subordinated to Indebtedness represented by the Notes in a
manner satisfactory to the Lender and any other Holders in their sole and
absolute discretion; and (ix) other unsecured Indebtedness in an aggregate
amount not to exceed $250,000 at any time outstanding; provided further that
indebtedness incurred in the purchase of equipment and associated items to be
used for the fabrication and/or resale of the same to customers pursuant to
existing product orders shall be deemed to constitute Permitted Indebtedness if
approved by Lender after submission of appropriate documentation to make an
informed decision, which approval shall not be unreasonably withheld.
 
 
17

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (i) Liens in favor of the Lender granted pursuant to any
Security Document, (ii) Liens for unpaid taxes, assessments, or other
governmental charges or levies that either (A) are not yet delinquent or (B) do
not have priority over Lender’s Liens for which the underlying taxes,
assessments, charges or levies are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, (iii) Liens securing
judgments for the payment of money not constituting an Event of Default, (iv)
Liens outstanding as of the Closing Date as set forth on Schedule 7.8, provided
that any such Lien only secures the Indebtedness that it secures on the Closing
Date, (v) the interests of lessors under operating leases and licensors under
license agreements in each case entered into in the ordinary course of business
of the Credit Parties and their Subsidiaries, (vi) Liens arising by operation of
law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers or suppliers, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money and either (A) for amounts
that are not yet delinquent or (B) for amounts that are no more than 30 days
overdue that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such reserves or
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, (vii) Liens incurred in the ordinary course
of business in connection with workers’ compensation and other unemployment
insurance, or to secure the performance of tenders, surety and appeal bonds,
bids, leases, government contracts, trade contracts and other similar
obligations (exclusive of obligations for the payment of borrowed money), in
each case so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof,
(viii) rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business, (ix) easements, reservations, rights of way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances
affecting real property in a manner not materially or adversely affecting the
value or use of such property, (x) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods, (xi) Liens securing Permitted
Indebtedness described in clause (vii) of the definition of “Permitted
Indebtedness” so long as such Liens encumber only those assets acquired with the
proceeds of such Indebtedness and (xiii) to the extent constituting Liens,
encumbrances in favor of correspondents or agents on account of fulfilled wire
transfers for which payment has not been received.
 
“Permitted Redemption” means the redemption of Notes permitted pursuant to
Section 2.3(b).
 
“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).
 
“Permitted Redemption Date” means the date on which the Borrower has elected to
redeem the Note in accordance with Section 2.3(a).
 
“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
“PIK Amount” has the meaning set forth in Section 2.2(b).
 
“Placement Agent” has the meaning set forth in Section 7.17.
 
 
18

--------------------------------------------------------------------------------

 
 
“Plan” means any Multiemployer Plan or Pension Plan.
 
“Principal Market” means the OTC QB.
 
“Principal Payment Date” has the meaning set forth in Section 2.3(a).
 
“Prior Convertible Notes” means the Prior Junior Convertible Notes and the Prior
Senior Convertible Notes.
 
“Prior Junior Convertible Notes” means those convertible notes issued by the
Borrower as listed on Exhibit I attached hereto which are not secured by a lien
against the Borrower’s and MES’ assets.
 
“Prior Senior Convertible Notes” means those convertible notes issued by the
Borrower as listed on Exhibit J attached hereto which are secured by a lien
against the Borrower’s and MES’ assets and which are subject to the terms of the
Intercreditor Agreement.
 
“Prior Senior Convertible Noteholder Agent” shall mean Richard Galterio.
 
“Proceeding” has the meaning set forth in Section 7.15.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“RCF” means Rebel Crew Films, Inc., a California corporation.
 
“Related Parties” of any Person means such Person’s Affiliates or any of its
respective partners, directors, agents, employees and controlling persons.
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulation D Securities” has the meaning set forth in Section 7.43.
 
 
19

--------------------------------------------------------------------------------

 
 
“Required Prepayment Date” has the meaning set forth in Section 2.3(c).
 
“Required Reserved Amount” has the meaning set forth in Section 7.3.
 
“Schedules” has the meaning set forth in ARTICLE 7.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” has the meaning in Section 7.30.
 
“Security” or “Securities” means the Note, the Conversion Shares, the Warrant
and the Warrant Shares.
 
“Securities Pledge Agreement” means that certain Securities Pledge Agreement
dated as of the Closing Date in the form of Exhibit K by and between the
Borrower and the Lender.
 
“Security Agreement” has the meaning set forth in the Recitals.
 
“Security Documents” means the Security Agreement, the Collateral Assignment of
EERCF License Agreement, the Securities Pledge Agreement, and all other
instruments, documents and agreements delivered by the Credit Parties in order
to grant to the Lender, a Lien on any real, personal or mixed Property of the
Credit Parties as security for the Obligations.
 
“SG&A” means the Borrower’s and its Subsidiaries’ (determined on the
consolidated basis) selling, general and administrative expenses plus the
professional fees as set in the Borrower’s and its Subsidiaries’ consolidated
financial statements, excluding non-cash charges (including, but not limited to:
(i) common stock or other equity linked securities issued as compensation for
services; (ii), professional fees incurred in connection with the transactions
contemplated under this Agreement and in connection with any future equity of
debt financing transactions which have been consented to by Lender from time to
time; and (iii) any extraordinary expenses incurred by the Borrower’s and/or its
Subsidiaries which have been approved by Lender).
 
“Subsidiaries” has the meaning set forth in Section 7.1.
 
“Taking” means any taking of any property of a Credit Party or any of its
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.
 
“Taxes” has the meaning set forth in Section 2.6(a).
 
 
20

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, the Note, the Warrant Documents,
the Security Documents, the Fee Letter, the Intercreditor Agreement, the
Investor/Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions and each of the other agreements, documents and certificates
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement.
 
“UCC” has the meaning set forth in Section 7.13.
 
“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Obligation) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.3(c).
 
“Warrant” has the meaning set forth in the Recitals.
 
“Warrant Documents” means, collectively, the Warrant, the certificates
representing the Warrant Shares, and any other agreement, document or
certificate relating to any of the foregoing.
 
“Warrant Shares” means those shares of Common Stock or other securities for
which the Warrant, and any accrued and unpaid dividends thereon, may be
exercised pursuant to the terms of the Warrant.
 
Section 1.2 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise: (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Lender include good faith
estimates by the Lender (in the case of quantitative determinations) and good
faith beliefs by the Lender (in the case of qualitative determinations).
 
Section 1.3 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Lender pursuant to Section 8.2. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value”, as defined therein.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
BORROWERS’ AND THE BORROWER’S AUTHORIZATION OF ISSUE
 
Section 2.1 Senior Secured Notes. The Borrower has authorized the issue to the
Lender of the Note, to be dated the date of issue thereof, to mature July 31,
2018, to bear interest as provided in Section 2.2 below and to be in the form of
Exhibit A hereto (the “Note”). The Borrower shall repay the outstanding
principal balance of the Note in full in cash on the Maturity Date, unless
accelerated in accordance with Section 10.2, converted into Common Stock in
accordance with Section 2.10 hereof or redeemed or prepaid in accordance with
Section 2.4. The term “Notes” as used herein shall include the Note delivered
pursuant to this Section 2.1 and each such senior secured note delivered in
substitution or exchange for, subdivision of, or otherwise in respect of, the
Note pursuant to any provision hereof. Should Lender elect to cause one or more
persons or entities to hold a portion of the Note, then the Note may be
subdivided into multiple notes and the term “Note” shall include each separate
Note as the respective Holder’s interest may appear, and the term “Lender” in
such instance shall refer to each Holder of a Note as his or its interest may
appear.
 
Section 2.2 Interest. The Borrower shall pay interest on the unpaid principal
amount of the Notes at the rates, time and manner set forth below:
 
(a) Rate of Interest. The Notes shall bear interest on the unpaid principal
amount thereof from the date issued through the date Notes are paid in full in
cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Interest Rate. Interest on the Notes shall be computed
on the basis of a 360-day year and actual days elapsed and, subject to Section
2.2(b), shall be payable monthly, in arrears, on or before the last day of each
calendar month (each, an “Interest Date”) during the period beginning on the
date such Note is issued (the “Issuance Date”) and ending on, and including, the
date on which the Obligations under the Notes are paid in full. On each such
Interest Date and subject to Section 2.2(b), the Borrower shall (i) pay to the
Lender or any other Holders in cash monthly installments of interest only (in
arrears) at the Cash Pay Interest Rate on the then outstanding principal under
the Notes and (ii) as set forth below, accrue the PIK Amount to the outstanding
principal of the Notes.
 
(b) Interest Payments and PIK Amounts. Subject to the last sentence of Section
2.2(a), interest on the Notes payable at the Cash Pay Interest Rate shall be
payable on or before each Interest Date or at any such other time the Notes
become due and payable (whether by acceleration, redemption or otherwise) to the
Lender on the applicable Interest Date. On each Interest Date, the then
outstanding principal on the Notes shall be increased by an amount (the “PIK
Amount”) equal to the difference between (i) interest accruing at the Current
Interest Rate during the preceding one month period and (ii) interest accruing
at the Cash Pay Interest Rate during the preceding one month period, which
increase shall be made to all outstanding principal balance of the Notes on a
ratable basis. Each Interest Date shall be considered the last day of an accrual
period for U.S. federal income tax purposes. Any payment of interest that
accrues at the Cash Pay Interest Rate due and owing on the Notes shall be made
by cash only by wire transfer of immediately available funds.
 
 
22

--------------------------------------------------------------------------------

 
 
(c) Default Rate. At the election of the Lender and following the delivery of
written notice of such election to the Borrower following the occurrence and
during the continuation of any Event of Default (or automatically while any
Event of Default under subsection 10.1(c) or 10.1(d) exists), the Notes shall
bear interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate from
the date of receipt of such written notice through and including the date such
Event of Default is waived or, to the extent expressly provided herein, cured.
In the event that such Event of Default is subsequently waived or, to the extent
expressly provided herein, cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such waiver or cure;
provided that interest as calculated and unpaid at the Default Rate during the
continuance of such Event of Default shall continue to be due to the extent
relating to the days after the imposition of the Default Rate as set forth above
through and including the date on which such Event of Default is waived or, to
the extent expressly provided herein, cured. All such interest shall be payable
to the Lender on demand of the Lender or other Holders.
 
(d) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lender or other Holders received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the principal amount then outstanding under the Note to the extent
permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.
 
Section 2.3 Scheduled Principal Redemptions.
 
(a) Commencing on August 1, 2016 and continuing on the first Business Day of
each quarter thereafter (i.e., the periods commencing November 1, February 1 and
May 1, each, a “Principal Payment Date”), Borrower shall pay principal on the
Notes equal to seven and one half percent (7.5%) of the outstanding principal
amount of the Notes as of August 1, 2016 (before giving effect to the
prepayment), with a final payment of all outstanding principal together with
such other amounts as shall then be due and owing from Borrower to Lender under
the Notes and this Agreement on the Maturity Date or the date on which the
indebtedness evidenced hereby is accelerated as provided herein; provided,
however, in lieu of receiving payments of principal on the Notes, the Lender or
any of the other Holders may elect to exercise its or their conversion rights
with respect to such payment in accordance with Section 2.10 hereof.
 
(b) Permitted Redemption.
 
(i) Subject to the Lender’s conversion rights set forth in Section 2.10 hereof,
on or after July 31, 2016, the Borrower may, at its option, elect to pay to the
Lender and any of the other Holders the Permitted Redemption Amount (as defined
below), on the specified Permitted Redemption Date, by redeeming, in whole,
amounts outstanding under the Notes (the “Permitted Redemption”). On or prior to
the date which is the third (3rd) Business Day prior to the proposed Permitted
Redemption Date, the Borrower shall deliver written notice (the “Permitted
Redemption Notice”) to the Lender and any of the other Holders stating: (i) that
the Borrower elects to redeem the Notes pursuant to the Permitted Redemption and
(ii) the proposed Permitted Redemption Date. The “Permitted Redemption Amount”
shall be equal to the sum of one hundred five percent (105%) of the outstanding
sum of: (A) the aggregate outstanding principal amount of the Notes as of the
Permitted Redemption Date, (B) all accrued and unpaid interest with respect to
such principal amount and all accrued and unpaid fees, in each case, with
respect to the principal amount of the Note to be redeemed as of the Permitted
Redemption Date (to the extent not previously added to the principal amount as
set forth in subparagraph (A) immediately above), and (C) all other amounts due
under the Transaction Documents with respect to the principal amount of the Note
to be redeemed as of the Permitted Redemption Date.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii) A Permitted Redemption Notice delivered pursuant to this subsection shall
be irrevocable. If the Borrower elects to redeem the Notes pursuant to a
Permitted Redemption under Section 2.3(b) and the Lender or any of the other
Holders do not exercise their conversion rights, then the Permitted Redemption
Amount which will be paid to the Lender and if applicable, the other Holders, on
the Permitted Redemption Date by wire transfer of immediately available funds.
 
(c) Mandatory Prepayments. Subject to the rights of conversion set forth in
Section 2.10 hereof:
 
(i) Within five (5) days following the date of receipt by a Credit Party of any
net cash proceeds in excess of $250,000 in the aggregate in any Fiscal Year from
any Asset Sales (other than any Permitted Dispositions (except pursuant to
clause (iii) of such definition)), the Borrower shall prepay the Notes as set
forth in Section 2.3(d) in an aggregate amount equal to 100% of such net cash
proceeds. For purposes hereof, net cash proceeds of a transaction will be the
cash proceeds received by a Credit Party from the transaction as reduced by the
costs, fees and expenses incurred by it in negotiating and consummating the
transaction.
 
(ii) Within five (5) days following the date of receipt by a Credit Party, or
the Lender as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrower shall prepay the Notes as set forth in Section 2.3(d) in an
aggregate amount equal to 100% of such net cash proceeds, provided, so long as
no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing on the date of receipt thereof or caused thereby,
Borrower shall have the option to apply such net cash proceeds, prior to the
date that is 180 days following receipt thereof, for purposes of the repair,
restoration or replacement of the applicable assets thereof, and any net cash
proceeds so applied shall not be applied toward prepayment of the Notes.
 
(iii) Within five (5) days following the date of receipt by a Credit Party of
any net cash proceeds from a capital contribution to, or the issuance of any
Equity Interests of a Credit Party (other than: (A) issuances by Borrower
pursuant to any employee stock or stock option compensation plan permitted
pursuant to the terms of this Agreement; or (B) cash applied toward payment of
the indebtedness with respect to any of the Prior Convertible Notes); or (C)
non-cash conversions of indebtedness with respect to any of the Prior
Convertible Notes to equity, the Borrower shall prepay the Notes as set forth in
Section 2.3(d) in an aggregate amount equal to 100% of such net cash proceeds.
 
(iv) Within five (5) days following the date of receipt by a Credit Party of any
net cash proceeds from the incurrence of any Indebtedness of the a Credit Party
(other than with respect to Permitted Indebtedness), the Borrower shall prepay
the Notes as set forth in Section 2.3(d) in an aggregate amount equal to 100% of
such net cash proceeds.
 
(v) No later than five (5) days following the date of receipt a Credit Party of
any Extraordinary Receipts, the Borrower shall prepay the Notes as set forth in
Section 2.3(d) in an aggregate amount equal to 100% of such Extraordinary
Receipts, provided that no payment shall be required pursuant to this Section
2.3(b)(v) unless the amount of Extraordinary Receipts received on such date
exceeds $250,000 in the aggregate in any Fiscal Year.
 
(vi) Concurrently with any prepayment of the Notes pursuant to this Section
2.3(b), the Borrower shall deliver to the Lender a certificate of an authorized
officer thereof demonstrating the calculation of the amount of the applicable
proceeds.
 
 
24

--------------------------------------------------------------------------------

 
 
Notwithstanding anything contained in this Section 2.3(c) to the contrary, in
lieu of receiving payments of principal on the Note, the Lender or any other
Holder may elect to exercise its conversion rights with respect to such payment
in accordance with Section 2.10 hereof.
 
(d) Waiver of Mandatory Prepayments. Anything contained in Section 2.3(c) to the
contrary notwithstanding, in the event the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrower is required to make such Waivable Mandatory Prepayment,
the Borrower shall notify the Lender the amount of such prepayment, and the
Lender shall have the option to refuse such amount by giving written notice to
the Borrower of its election to do so on or before the first Business Day prior
to the Required Prepayment Date. On the Required Prepayment Date, unless the
Lender has elected to waive the repayment, the Borrower shall pay to the Lender
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
to prepay the Notes.
 
Section 2.4 PaymentsWhenever any payment of cash is to be made by the Borrower
to any Person pursuant to the Notes or other Transaction Document, such payment
shall be made in lawful money of the United States of America by a wire transfer
to, subject to the next sentence, the account identified by such Person in
writing to the Borrower. Whenever any amount expressed to be due by the terms of
the Notes are due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which the Notes are paid in full in
cash, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. Any amount due
under the Transaction Documents which is not paid when due shall accrue interest
at the Default Rate from the date such amount was due until the same is paid in
full in cash. Such interest shall continue to accrue post-petition in any
proceeding under any Bankruptcy Law. The Lender or any of the other Holders of
the Notes shall have the right and is authorized to apply payments made
hereunder against any or all amounts payable under the Note or under the
Transaction Documents, in such order or manner as Lender or any other Holders of
the Notes may in their discretion elect.
 
Section 2.5 Dispute Resolution Except as otherwise provided herein, in the case
of a dispute as to the determination of any amounts due and owing under the
Notes, the Borrower shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt, or deemed
receipt, of the applicable notice of dispute to the Lender or any of the other
Holders. If the Lender and any of the other Holders, if applicable and the
Borrower are unable to agree upon such determination or calculation within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Lender, then the Borrower shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm mutually agreed upon by Lender
and any of the other Holders, if applicable, and Borrower; provided, that if the
Lender and any other Holder, if applicable, and Borrower are unable to mutually
agree upon an independent outside national accounting firm to resolve such
determination or calculation, each of the Lender, such other Holder and Borrower
shall specify an independent outside national accounting firm and such firms
shall mutually agree upon a third independent outside national accounting firm
to resolve such determination or calculation. The Borrower, at the Borrower’s
expense, shall cause the accountant to perform the determinations or
calculations and notify the Borrower and the Lender and any of the other
Holders, of the results as soon as reasonably practicable. Such accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 2.6 Taxes.
 
(a) Any and all payments by or on behalf of the Borrower hereunder and under any
Transaction Document shall be made, free and clear of and without deduction for
any and all current or future taxes, levies, imposts, deductions, charges or
with the Borrower that are or would be applicable to the Lender or other
Holders, and all liabilities with respect thereto, excluding (x) (1) income
taxes imposed on the net income of the Lender or other Holders (including branch
profits taxes) and (2) franchise taxes imposed on the net income of the Lender
or other Holders, in each case by the jurisdiction under the laws of which such
Holder is organized or qualified to do business or a jurisdiction or any
political subdivision thereof in which the Lender or other Holders engages in
business activity other than activity arising solely from the Holder having
executed this Agreement and having enjoyed its rights and performed its
obligations under this Agreement or any Transaction Document and (y) any U.S.
federal withholding tax or U.S. federal backup withholding tax (in the case of
any Holder) that is imposed with respect to amounts payable to such Holder at
the time such Holder becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Holder’s failure to comply with this
Section 2.6 (all such non-excluded taxes, levies, imposts, deductions, charges,
with the Borrower and liabilities, collectively or individually, being called
“Taxes”). If Borrower must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Transaction Document to the Lender or other
Holders: (A) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.6), the
Lender or such other Holder shall receive an amount equal to the sum it would
have received had no such deductions been made, (B) Borrower shall make such
deductions and (C) Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) The Borrower will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp or documentary taxes or any
other excise taxes, or similar charges or levies that arise from any payment
made hereunder or under any Transaction Document, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Transaction Document that are or would be applicable to the Holders (“Other
Taxes”).
 
(c) The Borrower agrees to indemnify the Lender and any other Holder for the
full amount of Taxes and Other Taxes paid by Lender or any such other Holder and
any liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Lender or other Holders absent manifest
error, shall be final conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date such Holder
makes written demand therefor. The Borrower shall have the right to receive that
portion of any refund of any Taxes and Other Taxes received by the Lender or
other Holder, for which Borrower has previously paid any additional amount or
indemnified such Holder and which leaves the Holder, after Borrower’s receipt
thereof, in no better or worse financial position than if no such Taxes or Other
Taxes had been imposed or additional amounts or indemnification paid to the
Lender or other Holders.
 
Section 2.7 Reissuance.
 
(a) Transfer. If any Note is to be transferred, such transfers shall be made in
accordance with Section 11.8, and the Lender or other Holder shall surrender
such Note to the Borrower, whereupon the Borrower will forthwith issue and
deliver upon the order of the Lender or other Holder a new Note (in accordance
with this Section 2.7, registered as the Lender or other Holder may request,
representing the outstanding principal being transferred by the Lender or other
Holder and, if less than the entire outstanding principal is being transferred,
a new Note (in accordance with this Section 2.7) to the Lender or other Holder
representing the outstanding principal not being transferred.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of any Note and: (i) in the case of loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Borrower
(provided, however, that if the Lender or other Holder is an institutional
investor, the affidavit of an authorized partner or officer of such Lender or
other Holder setting forth the circumstances with respect to such loss, theft or
destruction shall be accepted as satisfactory evidence thereof and no separate
indemnity agreement or other security shall be required, provided that the party
that lost the Note shall remain liable to the Borrower should such lost note
ultimately result in loss or liability to Borrower), and (ii) in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the Borrower
shall execute and deliver to the Lender or other Holder a new Note (in
accordance with this Section 2.7) representing the outstanding principal.
 
(c) Note Exchangeable for Different Denominations. The Notes are exchangeable,
upon the surrender thereof by the Lender or other Holder at the principal office
of the Borrower, for a new Note or Notes (in accordance with this Section 2.7)
representing in the aggregate the outstanding principal of the surrendered Note,
and each such new Note will represent such portion of such outstanding principal
as is designated by the Lender or other Holder at the time of such surrender.
 
(d) Issuance of New Notes. Whenever the Borrower is required to issue a new Note
pursuant to the terms of this Agreement, such new Note: (i) shall be of like
tenor with the Note being replaced, (ii) shall represent, as indicated on the
face of such new Note, the principal remaining outstanding (or, in the case of a
new Note being issued pursuant to paragraph (a) or (b) of this Section 2.7, the
principal designated by the Lender or other Holder which, when added to the
principal represented by the other new Notes issued in connection with such
issuance, does not exceed the principal remaining outstanding under the Note
being replaced immediately prior to such issuance of new Notes), (iii) shall
have an issuance date, as indicated on the face of such new Note, which is the
same as the Issuance Date of the Note being replaced, (iv) shall have the same
rights and conditions as the Note being replaced, and (v) shall represent
accrued interest on the principal of the Note being replaced, from the Issuance
Date.
 
Section 2.8 Register; Transfer Agent InstructionsThe Borrower shall maintain at
its principal executive office (or such other office or agency of the Borrower
as it may designate by notice to each holder of Securities), a register for the
Notes and the Warrant in which the Borrower shall record the name and address of
the Person in whose name the Notes and Warrant have been issued (including the
name and address of each transferee) and the principal amount of Notes held by
such Person, the number of Conversion Shares issuable pursuant to the terms of
the Notes and the number of Warrant Shares issuable upon exercise of the Warrant
held by such Person. The Borrower shall keep the register open and available at
all times during business hours for inspection of any Holder or its legal
representatives. The Borrower shall issue irrevocable instructions to its
transfer agent, and any subsequent transfer agent, in the form of Exhibit L
attached hereto (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of the Lender or its respective nominee(s), for the
Conversion Shares and the Warrant Shares issued pursuant to the terms of the
Note or exercise of the Warrant in such amounts as specified from time to time
by the Lender to the Borrower upon conversion of the Note or exercise of the
Warrant. The Borrower warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 2.8, and stop transfer
instructions to give effect to Section 6.5 hereof, will be given by the Borrower
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Borrower as and to the extent
provided in this Agreement and the other Transaction Documents, subject to
compliance with applicable securities laws that may impact transfer. If the
Lender effects a sale, assignment or transfer of the Securities in accordance
with Section 6.4, the Borrower shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by the Lender to effect such sale, transfer or assignment, provided
such transfer is in compliance with applicable securities laws. In the event
that such sale, assignment or transfer involves the Conversion Shares or the
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Lender, assignee or transferee, as the case may be,
without any restrictive legend. The Borrower acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Lender.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Section 2.8 will be inadequate and agrees, in the
event of a breach or threatened breach by the Borrower of the provisions of this
Section 2.8, that the Lender shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 2.9 Maintenance of RegisterNotwithstanding anything to the contrary
contained herein, the Notes are registered obligations and the right, title, and
interest of each Lender and its assignees in and to such Notes shall be
transferable only upon notation of such transfer in a register to be maintained
by the Company for so long as it acts as its own registration agent for the
Notes, and by the Transfer Agent used for the Company’s Common Stock should it
elect to no longer act as transfer agent for the Notes. The Notes shall only
evidence a Lender’s or its assignee’s right, title and interest in and to the
related Notes, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.9 shall be construed so that the Notes
are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.
 
Section 2.10 Conversion Rights.
 
(a) Right of Holders to Convert Note. All or any portion of the principal amount
of the Notes may be converted at any time and from time to time, at the option
of the Lender or any of the other Holders be converted into a number of validly
issued, fully paid and non-assessable shares of Common Stock ( rounded down to
the next closest whole share, with any fractional share amount to be paid for in
cash equal to the per share price applicable to the conversion multiplied by the
fractional share amount in question) equal to the quotient of (1) the principal
amount of the Note plus accrued interest being converted divided by (1) the
Conversion Price, determined and defined as hereinafter provided, in effect at
the time of conversion (subject to adjustment as hereinafter provided). The
Borrower shall pay any and all transfer, stamp, issuance and similar taxes,
costs and expenses, including, without limitation, fees and expenses of the
transfer agent, that may be payable with respect to the issuance and deliver of
Common Stock upon conversion of any portion of the Note.
 
(b) Adjustments to Conversion Price. In order to prevent dilution of the
conversion rights granted under this Section 2.10, the Conversion Price shall be
subject to adjustment from time to time pursuant to this Section 2.10(b).
 
(i) Subject to Section 2.10 (b)(iii), if and whenever after the date hereof
Borrower issues or sells any shares of Common Stock for consideration in an
amount per share of Common Stock less than the Conversion Price in effect
immediately prior to the time of such issuance or sale, then immediately upon
such issuance or sale the Conversion Price shall be reduced to the Conversion
Price determined by dividing (A) an amount equal to the sum of (x) the product
derived by multiplying the Conversion Price in effect immediately prior to such
issuance or sale by the number of shares of Common Stock outstanding, on a fully
diluted basis, immediately prior to such issuance or sale, plus (y) the
consideration, if any, received by Borrower upon such issuance or sale, by (B)
the total number of shares of Common Stock outstanding, on a fully diluted
basis, immediately after such issuance or sale. The provisions of this Section
2.10(b)(i) shall not apply to any issuances of shares of Common Stock for which
an adjustment has been made pursuant to Section 2.10(b)(ii).
 
 
28

--------------------------------------------------------------------------------

 
 
(ii) Subject to Section 2.10 (b)(iii), if and whenever after the date hereof
Borrower shall issue or sell any options, warrants or other rights to subscribe
for or purchase any shares of Common Stock or any Convertible Securities (as
defined below), whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such options, warrants or other rights or upon
conversion or exchange of such Convertible Securities is less than the
Conversion Price in effect immediately prior to the time of such issuance or
sale, then immediately upon such issuance or sale the Conversion Price then in
effect shall be adjusted as provided in Section 2.10(b)(i) on the basis that (A)
the maximum number of shares of Common Stock issuable pursuant to all such
options, warrants or other rights or necessary to effect the conversion or
exchange of all such Convertible Securities shall be deemed to have been issued
and outstanding, (B) the price per share for such shares of Common Stock shall
be deemed to be the lowest price per share at which such shares of Common Stock
are available to such holders, and (C) Borrower shall be deemed to have received
all of the consideration, if any, payable for such options, warrants or other
rights or Convertible Securities as of the date of the actual issuance or sale
thereof. No further adjustments of the Conversion Price shall be made upon the
actual issuance of such Common Stock upon exercise of such options, warrants or
other rights or upon the actual issuance of such Common Stock upon such
conversion or exchange of such Convertible Securities. For purposes of this
Agreement “Convertible Securities” shall mean evidences of indebtedness, shares
of stock or other securities that are convertible into or exchangeable, with or
without payment of additional consideration, for shares of Common Stock. The
provisions of this Section 2.10(b)(i) shall not apply to any issuances of shares
of Common Stock for which an adjustment has been made pursuant to Section
2.10(b)(i).
 
(iii) Notwithstanding the foregoing provisions of Sections 2.10(b)(i) and
2.10(b)(ii), there shall be no adjustment to the Conversion Price as a result
of: (A) shares of Common Stock issued upon conversion of the Notes or the Prior
Convertible Notes or issued to pay interest in kind in lieu of cash on the Note
or the Prior Convertible Notes, (B) shares of Common Stock issued upon the
exercise of (1) the Warrant, (2) the New Warrants (as defined in the Allonge to
the Prior Senior Convertible Notes) and (3) the warrants to be issued to the
Placement Agent as of the date hereof, (C) shares of Common Stock issued upon
exercise of the existing warrants to the extent issued prior to and outstanding
as of the date hereof, including, without limitation: (1) the warrants issued in
connection with the Prior Convertible Notes; (2) the warrants issued to each of
Arthur Peterson and James Stanley on September 19, 2013 and (3) the warrants
issued to View Trade Securities, Inc. between July 30, 2013 and May 8, 2014 to
purchase up to an aggregate of 572,750 shares of Common Stock at an exercise
price of $0.50 per share; (D) shares of Common Stock issued pursuant to the
existing employment agreements with each of R. Alan Kelley, John F. Norris, Jr.,
Richard H. Gross and Marc Sylvester (the “Executive Employment Agreements”), (E)
shares of Common Stock issued upon exercise of the following existing options to
the extent issued prior to and outstanding as of the date hereof: (1) the
options issued pursuant to the 2005 Stock Option Plan (as amended in 2009), (2)
the options issued in connection with the Executive Employment Agreements; and
(3) the options issued to each of Keith McGee and Jim Trettel on January 1, 2014
(the forgoing clauses (A) through (E) collectively, the “Existing Issuance
Obligations”), (F) securities issued in connection with the acquisition of any
interest in an entity not affiliated with Borrower (whether by merger, purchase
of substantially all of the assets, purchase of stock or other otherwise) which
is consented to by Lender or (G) securities issued pursuant to or in connection
with any strategic alliance, joint venture or corporate partnership, each with
an entity not affiliated with Borrower which is consented to by Lender.
Notwithstanding the foregoing, if the total amount of consideration provided for
in any Existing Issuance Obligation, or the additional consideration, if any,
payable upon the exercise of any Existing Issuance Obligation decreases at any
time or from time to time following the date hereof (an “Existing Issuance
Adjustment”, and the resulting difference, an “Existing Issuance Shortfall”),
then the amount of Common Stock that could have been purchased with the Existing
Issuance Shortfall prior to the Existing Issuance Adjustment shall trigger an
adjustment to the Conversion Price. By way of example and not by way of
limitation, if on the date hereof there is an existing outstanding warrant to
purchase 100 shares of Common Stock at an exercise price of $0.50 per share,
which exercise price is adjusted after the date hereof to $0.40 per share (an
Existing Issuance Adjustment), the resulting Existing Issuance Shortfall would
be $10.00, and the amount of Common Stock that could have been purchased with
the Existing Issuance Shortfall prior to the Existing Issuance Adjustment
($10.00 divided by an exercise price of $0.50 per share, which yields 20 shares
of Common Stock) shall trigger an adjustment to the Conversion Price.
 
 
29

--------------------------------------------------------------------------------

 
 
(iv) In the event that the outstanding shares of Common Stock shall be
subdivided (by stock split or otherwise) into a greater number of shares of
Common Stock, or shares of Common Stock shall have been issued by stock
dividend, the Conversion Price then in effect shall, concurrently with the
effectiveness of such subdivision or stock dividend, be proportionately
decreased. In the event the outstanding shares of Common Stock shall be combined
or consolidated by reclassification or otherwise into a lesser number of shares
of Common Stock, the Conversion Price then in effect shall, concurrently with
the effectiveness of such combination or consolidation, be proportionately
increased.
 
(v) If the Common Stock issuable upon conversion of the Notes shall be changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a subdivision or combination of shares provided for above), the Conversion
Price then in effect shall, concurrently with the effectiveness of such
reorganization, reclassification or other event, be proportionately adjusted
such that the Notes shall be convertible into, in lieu of the number of shares
of Common Stock which the Holder would otherwise have been entitled to receive,
a number of shares of such other class or classes of stock equivalent to the
number of shares of Common Stock that would have been subject to receipt by the
holder upon conversion of the Notes immediately before that change.
 
(c) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 2.10, the Borrower at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holders of the Notes a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Holders of the Notes, furnish or cause to be
furnished to such holder a like certificate setting forth (i) such adjustments
and readjustments, (ii) the Conversion Price, at the time in effect, and (iii)
the number of shares of Common Stock and the number and amount, if any, of other
securities or property which at the time would be received upon the conversion
of the Notes.
 
(d) Mechanics and Effect of Conversion. No adjustment or allowance shall be made
for interest on the principal amount of the Notes surrendered for conversion,
except that upon conversion interest accrued but unpaid on the principal amount
of the Notes surrendered for conversion shall, at the option of the Holder,
either be paid in cash or added as PIK Interest to the principal amount of the
Notes. No fractional share of Common Stock will be issued upon conversion of the
Notes. In lieu of any fractional share to which Holder otherwise would be
entitled, Borrower will pay to Holder in cash the amount of the unconverted
principal and accrued interest balance of the Notes that otherwise would be
converted into such fractional share. Upon conversion of the Notes pursuant to
this Section 2.10: (i) each Holder will surrender its Note to Borrower at
Borrower’s principal place of business for cancellation, and (ii) at Borrower’s
expense, Borrower will issue and deliver to the Holder a certificate or
certificates representing the number of shares of Common Stock to which the
Holder is entitled upon such conversion, together with a check payable to the
Holder for any cash amounts payable as described herein and, if applicable, a
new Note for the remaining principal amount of the Note which was not converted.
Upon conversion of a Note, Borrower will be forever released from all of its
obligations and liabilities under the Note with respect to the amount of
principal so converted thereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
PURCHASE AND SALE OF NOTES 
 
Section 3.1 Closing. In consideration for the Lender’s payment of the Purchase
Price (as defined below): (i) the Borrower shall issue and sell to the Lender,
and the Lender agrees to purchase from the Borrower on the Closing Date (as
defined below), the Note, in substantially the form attached hereto as Exhibit A
and (ii) the Borrower shall issue to Lender on the Closing Date, the Warrant to
purchase 12,500,000 of shares of Common Stock. The closing (the “Closing”) of
the purchase of the Note and Warrant by the Lender shall occur at the offices of
Levenfeld Pearlstein, LLC, 2 North LaSalle Street, Chicago, Illinois 60602. The
date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., Chicago
time, on the date hereof, subject to notification of satisfaction (or waiver) of
the conditions to the Closing set forth in Section 4.1 and Section 5.1 below (or
such later date as is mutually agreed to by the Borrower and the Lender). The
purchase price (the “Purchase Price”) of the Note to be purchased by the Lender
at the Closing shall be equal to $10,000,000. On the Closing Date: (i) Lender
shall pay the Purchase Price (less (x) the Closing Fee and less (y) the
additional amounts withheld by it pursuant to Section 8.21 to the Borrower for
the Note and Warrant to be issued and sold to the Lender at the Closing, by wire
transfer of immediately available funds in accordance with the Funds Flow
Letter, and (ii) the Borrower shall deliver to Lender (A) the Note which the
Lender is then purchasing, duly executed by the Borrower and registered in the
name of Lender or its designee and (B) the Warrant ( or subdivided into multiple
warrants in the denominations as such Lender shall have requested prior to the
Closing) which such Lender is then purchasing, duly executed by the Borrower and
registered in the name of such Lender or its designee(s).
 
Section 3.2 Closing Fee. In consideration of Lender’s agreement to purchase the
Note hereunder, the, Borrower has paid or shall, contemporaneously with the
execution and delivery of this Agreement, pay to Lender the Closing Fee.
 
ARTICLE 4
 
CONDITIONS TO THE BORROWER’S OBLIGATIONS TO SELL
 
Section 4.1 Closing. The obligations of the Borrower hereunder to issue and sell
the Note and the Warrant to Lender (and its designees, if any—hereafter referred
to as additional “Lenders”) at the Closing are subject to the satisfaction, at
or before the Closing Date, of each of the following conditions:
 
(a) Such Lender shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Borrower.
 
(b) Such Lender (and each other designee, if any) shall have delivered to the
Borrower the Purchase Price (less the additional amounts withheld by it pursuant
to Section 8.21 for the Notes and the Warrants being purchased by such Lenders)
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Borrower in the funds flow letter (the “Funds
Flow Letter”) set forth on Exhibit H attached hereto.
 
(c) The representations and warranties of the Lender shall be true and correct
in all material respects (without duplication of any materiality qualifiers) as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct in all material respects (without duplication of
any materiality qualifiers) as of such specific date).
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
CONDITIONS TO EACH LENDER’S OBLIGATION 
TO PURCHASE 
 
Section 5.1 Closing. The obligation of the Lender hereunder to purchase the Note
and the Warrant at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions:
 
(a) (i) Borrower and MES, as applicable, shall have executed and delivered to
the Lender (x) the Note being purchased by such Lender at the Closing pursuant
to this Agreement and (y) the Warrant being purchased by such Lender at the
Closing pursuant to this Agreement, and (ii) the Borrower and MES, as
applicable, shall have executed and delivered to the Lender each of the other
Transaction Documents to which it is a party (other than the Transaction
Documents contemplated to be executed and delivered to the Lender pursuant to
the other subsections of this Section 5.1).
 
(b) The Borrower and MES shall have executed and delivered, or caused to be
delivered, to the Lender:
 
(i) the Fee Letter and evidence satisfactory to the Lender that the Borrower
shall pay to the Lender on the Closing Date the Closing Fee and all other fees
and other amounts due and owing thereon under the Fee Letter, this Agreement and
the other Transaction Documents; and
 
(ii) the Funds Flow Letter.
 
(c) The Borrower and MES, as applicable, shall have executed (to the extent
applicable) and/or delivered, or caused to be delivered, to the Lender:
 
(i) deposit account control agreements and securities account control
agreements, in form and substance satisfactory to the Lender, executed by the
applicable banks, in each case as the Lender may request, including, without
limitation deposit account control agreements for the Controlled Deposit
Accounts;
 
(ii) certificates evidencing any equity interests pledged to the Lender pursuant
to the Securities Pledge Agreement, together with duly executed in blank,
undated stock powers attached thereto; and
 
 
32

--------------------------------------------------------------------------------

 
 
(iii) such other documents relating to the transactions contemplated by this
Agreement as the Lender or its counsel may reasonably request.
 
(d) The Borrower and MES shall have executed and delivered, or caused to be
delivered, to the Lender:
 
(i) a certificate evidencing its incorporation and good standing in its
jurisdiction of incorporation issued by the Secretary of State of such
jurisdiction, as of a date reasonably proximate to the Closing Date;
 
(ii) a certificate evidencing its qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which such Person is qualified to conduct business and failure
to so qualify would cause a Material Adverse Effect, as of a date reasonably
proximate to the Closing Date; and
 
(iii) a certificate, executed by the secretary of the Borrower and MES, as
applicable, and dated the Closing Date, as to (A) the resolutions consistent
with Section 7.2 as adopted by such Person’s board of directors (or similar
governing body) in a form reasonably acceptable to the Lender, (B) the
Borrower’s and MES’ articles or certificate of incorporation (or similar
document) certified as of a recent date from the Secretary of State of the
applicable jurisdiction, each as in effect at the Closing, (C) the Borrower’s
and MES’ bylaws (or similar document), each as in effect at the Closing, and (D)
no action having been taken by the Borrower, MES or their respective
stockholders or directors in contemplation of any amendments to items (A), (B),
or (C) listed in this Section 5.1(e)(iv), as certified in the form attached
hereto as Exhibit I.
 
(e) The Borrower and MES shall have obtained and delivered to Lender:
 
(i) the opinions of Outside Legal Counsel, dated the Closing Date;
 
(ii) all governmental, regulatory and third party consents and approvals, if
any, necessary for the execution of this Agreement and the sale and issuance of
the Notes and the Warrants pursuant hereto at the Closing;
 
(iii) a copy of the Irrevocable Transfer Agent Instructions, which instructions
shall have been delivered to and acknowledged in writing by the Borrower’s
transfer agent;
 
(iv) searches of UCC filings in the jurisdictions of formation or incorporation
of Borrower, MES and RCF, the jurisdiction of the chief executive offices of
each of Borrower, MES and RCF and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the Lender’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens;
 
 
33

--------------------------------------------------------------------------------

 
 
(v) a certificate from the chief financial officer of the Borrower in form and
substance satisfactory to the Lender, supporting the conclusions that, after
giving effect to the transactions contemplated by the Transaction Documents, the
Borrower and MES are not Insolvent;
 
(vi) certificates from the Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to this
Agreement is in full force and effect, together with endorsements naming the
Lender as additional insured and lender’s loss payee thereunder; and
 
(vii) unaudited consolidated and consolidating financial statements of the
Borrower, MES and RCF, and for the six (6) months ended, June 30, 2014, which
financial statements shall be certified by the chief financial officer of the
Borrower, on behalf of the Borrower, as being true and correct and fairly
presenting in accordance with GAAP, the financial position and results of
operations of the Borrower, MES and RCF, subject to normal year end adjustments
and absence of footnote disclosure.
 
(f) Borrower and MES shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Lender’s
sole discretion, to perfect the Lender’s security interest in the Collateral.
 
(g) The Borrower and MES, as applicable, shall have caused to be executed and
delivered, to the Lender such landlord waivers, collateral access agreements or
other similar documents as the Lender may reasonably request.
 
(h) Since June 30, 2014, there shall have been no change which has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(i) The representations and warranties of the Borrower and MES shall be true and
correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of such specific date), and the
Borrower and MES shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Credit Parties at
or prior to the Closing Date. The Lender shall have received certificates,
executed by the chief executive officer of the Borrower and MES, dated the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Lender.
 
(j) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the Notes
or Warrant at the Closing.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
LENDER’S REPRESENTATIONS AND WARRANTIES
 
Lender represents and warrants that:
 
Section 6.1 No Public Sale or Distribution. Lender is acquiring the Securities
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in a manner that would violate the
1933 Act, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, Lender does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act.
Lender is acquiring the Securities in the ordinary course of its business.
Except as expressly set forth herein, such Lender does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
Section 6.2 Investor Status. Lender is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.
 
Section 6.3 No Governmental Review. Lender understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the purchase of the
Securities.
 
Section 6.4 Transfer or Resale.Lender understands that, except as provided in
the Investor/Registration Rights Agreement, the Securities have not been and are
not being registered under the 1933 Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred except pursuant to an
effective registration statement or an exemption from registration; provided,
however, that the Securities may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by the Securities
and such pledge of Securities shall not be deemed by the Borrower to be a
transfer, sale or assignment of the Securities hereunder, and no Lender
effecting such a pledge of Securities shall be required to provide the Borrower
with any notice thereof or otherwise make any delivery to the Borrowers pursuant
to this Agreement or any other Transaction Document, including, without
limitation, this Section 6.4. Lender acknowledges that due to the obligations of
Borrower and MES pursuant to this Agreement, it may be privy to information
regarding the Company or its Subsidiaries from time to time which is of a
material, non-public nature, and Lender agrees not to trade in securities of the
Company in violation of the 1933 Act or 1934 Act.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 6.5 Legends. Lender understands that the certificates or other
instruments representing the Notes and the Warrants, and until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated in the Investor/Registration Rights
Agreement, the certificates representing the Conversion Shares and the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
certificate):
 
[Neither the issuance and sale of THE SECURITIES REPRESENTED BY THIS CERTIFICATE
nor the securities into which these securities are [convertible] [exercisable]
HAVE BEEN] [The securities represented by this certificate have not been]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A generally acceptable
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES, PROVIDED SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.
 
The legend set forth above shall be removed and the Borrower shall issue a
certificate to the holder of the Securities without such legend upon which it is
stamped or to issue such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws: (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Borrower with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of such
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) such Securities are sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”).
 
ARTICLE 7
 
CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
 
As an inducement to the Lender to enter into this Agreement and to consummate
the transactions contemplated hereby, each of the Credit Parties jointly and
severally represents and warrants to each of the Lender that each and all of the
following representations and warranties (as supplemented by the disclosure
schedules delivered to the Lender contemporaneously with the execution and
delivery of this Agreement (the “Schedules”)) are true and correct in all
material respects (without duplication of any materiality qualifiers) as of the
Closing Date. The Schedules shall be arranged by the Borrower in paragraphs
corresponding to the sections and subsections contained in this ARTICLE 7.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 7.1 Organization and Qualification. The Credit Parties and each of their
Subsidiaries (which, for purposes of this Agreement, means any entity in which a
Credit Party, directly or indirectly, owns at least 50% of the Capital Stock or
other Equity Interests) (“Subsidiaries”) are entities duly incorporated or
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed or incorporated, and have the requisite
power and authorization to own their properties and carry on their business as
now being conducted. The Credit Parties are duly qualified as foreign entities
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have, either individually or in the
aggregate, a Material Adverse Effect.
 
Section 7.2 Authorization; Enforcement; Validity. Each of the Credit Parties has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents to which, in each case, such Person is a party,
and, in the case of the Borrower, to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the applicable Credit Parties have been duly authorized by the
applicable Credit Parties’ respective board of directors (or other governing
body) and the consummation by the Credit Parties of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Note and Warrant, and the reservation for issuance and issuance of the
Conversion Shares and Warrant Shares by Borrower have been duly authorized by
the respective Credit Party’s board of directors (or other governing body), and
(other than the filing with the SEC of one or more registration statements in
accordance with the requirements of the Investor/Registration Rights Agreement,
a Form D and other than filings as may be required by state securities agencies)
no further filing, consent, or authorization is required by any Credit Party,
its board of directors (or other governing body) or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by each of the Credit Parties thereto, and constitute the legal, valid
and binding obligations of each of the Credit Parties party thereto, enforceable
against each of such Credit Parties in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
Section 7.3 Issuance of Securities. The Note and the Warrant are duly authorized
and, upon issuance in accordance with the terms hereof, shall be validly issued
and free from all taxes, liens and charges with respect to the issue thereof. As
of the Closing, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds (the “Required
Reserved Amount”) the sum of (i) 135% of the maximum number of Conversion Shares
issued and issuable pursuant to the Note based on the Conversion Price, (ii)
100% of the maximum number of Warrant Shares issued and issuable pursuant to the
Warrant and (iii) 100% of the maximum number of shares of Common Stock issued
and issuable pursuant to any Prior Senior Convertible Notes purchased by the
Lender, each as of the trading day immediately preceding the applicable date of
determination. Upon conversion of the Note in accordance with the terms hereof
or exercise of the Warrant in accordance with the terms of the Warrant, as the
case may be, the Conversion Shares and the Warrant Shares, respectively, will be
duly authorized, validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the truth and accuracy of the representations and
warranties of Lender set forth in ARTICLE 6 of this Agreement, the issuance by
the Borrower of the Securities to the Lender is exempt from registration under
the 1933 Act.
 
Section 7.4 No Conflicts. Except as set forth in Schedule 7.4, neither the
execution, delivery and performance of the Transaction Documents by the Credit
Parties party thereto, as applicable, the consummation by the Credit Parties of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Note and the Warrant and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will (i) result in a
violation of the Credit Parties’ certificate or articles of incorporation or
bylaws or other governing documents, or the terms of any Capital Stock or other
Equity Interests of the Credit Parties; (ii) conflict with, or constitute a
breach or default (or an event which, with notice or lapse of time or both,
would become a breach or default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any Material Contract
to which the Credit Parties or any of their Subsidiaries is a party; (iii)
result in any “price reset” or other material change in or other modification to
the terms of any Indebtedness, Equity Interests or other securities of the
Credit Parties or any of their Subsidiaries; or (iv) result in a violation of
any law, rule, regulation, order, judgment or decree (including, without
limitation, (A) any Environmental Laws, or (B) federal and state securities laws
and regulations and the rules and regulations of the Principal Market), which,
solely for purposes of this clause (iv), would reasonably be expected to result
in a Material Adverse Effect.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 7.5 Consents. Except as set forth in Schedule 7.5, No Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person (including, without
limitation, any stockholder of the Borrower) in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates or accreditations of, filings and registrations which the Credit
Parties are required to make or obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the Closing Date or will be obtained or
made in accordance with applicable law, and each Credit Party is unaware of any
facts or circumstances which might prevent any of the Credit Parties from
making, obtaining or effecting any of the registration, application or filings
pursuant to the preceding sentence. The Borrower is not in violation of the
listing requirements of the Principal Market and has no knowledge of any facts
that would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The issuance by the Borrower of the Securities shall not
have the effect of delisting or suspending the Common Stock from the Principal
Market.
 
Section 7.6 Subsidiary Rights. Except as set forth on Schedule 7.6, each Credit
Party has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital and other
equity securities of the Guarantor as owned by such Credit Party.
 
Section 7.7 Equity Capitalization. As of the Closing Date, the authorized
Capital Stock and the issued and outstanding Equity Interests of the Borrower
and MES are as set forth on Schedule 7.7. All of such outstanding shares of
Capital Stock or other Equity Interests of the Credit Parties have been duly
authorized, validly issued and are fully paid and nonassessable and are owned by
the Persons and in the amounts set forth on Schedule 7.7. Except as set forth on
Schedule 7.7: (i) none of the Credit Parties’ Capital Stock or other Equity
Interest in the Credit Parties are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Credit
Parties; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
Capital Stock or other Equity Interest in the Credit Parties, or contracts,
commitments, understandings or arrangements by which the Credit Parties are or
may become bound to issue additional Capital Stock or other Equity Interest in
the Credit Parties or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interest in the Credit Parties; (iii) there are no agreements or
arrangements under which the Credit Parties are obligated to register the sale
of any of its securities under the 1933 Act (except pursuant to the
Investor/Registration Rights Agreement); (iv) there are no outstanding
securities or instruments of the Credit Parties which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Credit Parties are or may become bound to redeem a
security of the Credit Parties; (v) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (vi) none of the Credit Parties have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement. Prior to the Closing, the Borrower and MES have provided to the
Lenders true, correct and complete copies of (i) the Borrower’s and MES’
certificate or articles of incorporation (or other applicable governing
document), as amended and as in effect on the Closing Date, and (ii) the
Borrower’s and MES’ bylaws, as amended and as in effect on the Closing Date (or
other applicable governing document). Schedule 7.7 identifies all outstanding
securities convertible into, or exercisable or exchangeable for, shares of
Capital Stock or other Equity Interests in any of the Credit Parties.
 
Section 7.8 Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, neither of the Credit Parties (i) have any outstanding Indebtedness, other
than Permitted Indebtedness, (ii) are parties to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, or (iii) are in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness or any contract, agreement or instrument entered into in
connection therewith that could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.
 
Section 7.9 Off Balance Sheet Arrangements. Except as set forth in Schedule 7.9,
there is no transaction, arrangement, or other relationship between any of the
Credit Parties and an unconsolidated or other off balance sheet entity that
would be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 7.10 Ranking of Notes. Except as provided under the Intercreditor
Agreement or as set forth in Section 8.4 hereof, no Indebtedness of any of the
Credit Parties or any of their Subsidiaries will rank senior to or pari passu
with the Note in right of payment or collectability, whether with respect to
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise (other than Permitted Indebtedness, which Permitted Indebtedness may
be pari passu with the Note in right of payment).
 
Section 7.11 Title. Except as described on Schedule 7.11, each of the Credit
Parties have (i) good and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property Rights), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of the Credit Parties, in each case free and clear of all liens,
encumbrances and defects, other than Permitted Liens. Any real property and
facilities held under lease by the Credit Parties are held by it under valid,
subsisting and enforceable leases.
 
Section 7.12 Intellectual Property Rights. Each of the Credit Parties own or
possess adequate and valid rights to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
that are necessary to conduct its respective businesses as now conducted, and
such Intellectual Property Rights are free and clear of all liens, encumbrances
and defects other than Permitted Liens. None of the Credit Parties’ Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within five (5) years from the Closing Date (except to the extent that
any of the patents licensed to Borrower by their terms expire during such
period). Except as described on Schedule 7.12: (i) the Credit Parties have no
knowledge of any infringement, misappropriation, dilution or other violation by
the Credit Parties of Intellectual Property Rights of other Persons; (ii) the
Credit Parties have no knowledge of any infringement, misappropriation, dilution
or other violation by any other Persons of the Intellectual Property Rights of
the Credit Parties; (iii) there is no claim, action or proceeding pending or, to
the knowledge of each of the Credit Parties, threatened in writing, against the
Credit Parties regarding their Intellectual Property Rights or the Intellectual
Property Rights of other Persons; and (iv) the Credit Parties are not aware of
any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. Each of the Credit Parties have
taken and are taking commercially reasonable security measures, consistent with
industry standards, to maintain and protect the secrecy, confidentiality and
value of the Intellectual Property Rights, subject to the terms of Schedule
7.12. Without limiting the foregoing, (1) the EERCF License Agreement currently
is in full force and effect and is the only agreement between EERCF, on the one
hand and MES on the other hand, that provides a right or license to MES to use
the Intellectual Property Rights of EERCF, (2) the patents and patent
applications identified in the EERCF License Agreement, including without
limitation those patents and patent applications identified on Appendix A of the
EERCF License Agreement, represent the full and complete list of all patents and
patent applications licensed under the License Agreement as of the date hereof,
including without limitation continuations, continuations-in-part and divisions,
(3) all uses by MES of the Intellectual Property Rights licensed under the EERCF
License Agreement are fully compliant with the EERCF License Agreement, and to
the best of the Borrower’s and MES’ knowledge, do not infringe, misappropriate
or otherwise violate the Intellectual Property Rights of EERCF or any third
party, (4) apart from the provisions set forth in the EERCF License Agreement,
there are no contractual limitations or restrictions on commercialization by MES
of the Intellectual Property Rights licensed by EERCF to MES under the EERCF
License Agreement, (5) to the best of the Borrower’s and MES’ knowledge, the use
by Lender of the Intellectual Property Rights of EERCF described in the EERCF
License Agreement, upon exercise of its rights under the Collateral Assignment
of EERCF License Agreement, if used in the same manner as such Intellectual
Property Rights were used by MES as of the date hereof, will not infringe,
misappropriate or otherwise violate the Intellectual Property Rights of EERCF or
any third party or constitute a default under, or breach or violation of, any of
the EERCF License Agreement, (6) to the best of the Borrower’s and MES’
knowledge, no US federal government agency (including without limitation the
Department of Energy and the Environmental Protection Agency) has requested or
exercised march-in rights (pursuant to 35 USC 203) or has filed foreign patent
applications in its own name, for any of the inventions covered by the
Intellectual Property Rights licensed by EERCF to MES under the EERCF License
Agreement, (7) except as set forth in Schedule 7.12, neither the Borrower nor
MES have delivered, nor has the Borrower or MES received, a notice of
termination or a notice of breach under the EERCF License Agreement and there
are no uncured defaults, events of default, violations or breaches by MES of the
EERCF License Agreement, (8) to the best of the knowledge of the Borrower and
MES, there are no claims or actions pending or threatened that assert or allege
the invalidity, abuse, misuse or unenforceability of any Intellectual Property
Rights licensed to, or used by, MES under the EERCF License Agreement, or any
other Intellectual Property Rights used in the conduct of the business of MES,
and (9) MES are in full compliance with all agreements (including without
limitation the EERCF License Agreement), laws, regulations and administrative
policies and procedures to which MES is a party or is otherwise bound with
respect to the Intellectual Property Rights licensed under the EERCF License
Agreement and with respect to the conduct of the business of MES.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 7.13 Creation, Perfection, and Priority of Liens. The Security Documents
are effective to create in favor of the Lender, a legal, valid, binding, and
(upon the filing of the appropriate UCC financing statements) enforceable
perfected first priority security interest and Lien in the Collateral described
therein (subject to Permitted Liens) as security for the obligations under the
Notes to the extent that a legal, valid, binding, and enforceable security
interest and Lien in such Collateral may be created under applicable law
including without limitation, the uniform commercial code as in effect in any
applicable jurisdiction (“UCC”) and any other applicable governmental agencies.
 
Section 7.14 Absence of Certain Changes. Except as disclosed in Schedule 7.14,
since June 30, 2014 (the “Diligence Date”), there has been no material adverse
change in the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Credit Parties. Except as
disclosed in Schedule 7.14 and solely for the purposes of making the
representations and warranties to be made on the Closing Date and not for any
representations and warranties to be made following the Closing Date, since the
Diligence Date, the Credit Parties have not (i) declared or paid any dividends,
(ii) sold any assets (other than the sale of Inventory and equipment in the
ordinary course of business) or (iii) had capital expenditures, individually or
in the aggregate, in excess of $500,000. The Credit Parties have not taken any
steps to seek protection pursuant to any bankruptcy law neither do the Credit
Parties have any knowledge or reason to believe that their creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Credit Parties do not
intend to incur debts beyond their ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Credit Parties have no knowledge of any facts or
circumstances which leads the Credit Parties to believe that one or more of the
Credit Parties will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within three (3) years from the
Closing Date. The Credit Parties, taken as a whole, are not, as of the Closing
Date, after giving effect to the transactions contemplated hereby to occur at
the Closing, will be, Insolvent.
 
Section 7.15 Absence of Litigation. Except as set forth in Schedule 7.15, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including, without limitation, the SEC,
self-regulatory organization or other governmental body) (in each case, a
“Proceeding”) pending or, to the knowledge of any Credit Party, threatened in
writing against or affecting the Credit Parties or their respective officers or
directors which: (i) could reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, (ii) if adversely determined,
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect, or (iii) questions the validity of this Agreement
or any of the other Transaction Documents or any of the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.
 
Section 7.16 No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by the Transaction Documents and as set
forth on Schedule 7.16, no event, liability, development or circumstance has
occurred or exists, or is contemplated or reasonably likely to occur with
respect to the Credit Parties or their respective business, properties,
prospects, operations or financial condition, that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 7.17 No General Solicitation; Placement Agent’s Fees. Neither of the
Credit Parties, their Subsidiaries, any of their Affiliates, or any Person
acting on their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Note and the Warrant. Borrower shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by the Lenders or their investment
advisors) relating to or arising out of the transactions contemplated hereby,
including, without limitation, fees payable to Drexel Hamilton, LLC, as
placement agent (the “Placement Agent”) in connection with the sale of the
Securities. The Borrower shall pay, and hold the Lender harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such claim. The Borrower
acknowledges that it has engaged the Placement Agent in connection with the sale
of the Securities. Other than the Placement Agent, none of the Credit Parties
nor any of their Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.
 
Section 7.18 No Integrated Offering. None of the Credit Parties, their
Subsidiaries, any of their Affiliates, or any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of shareholders of the Borrower for purposes of
the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Borrower are listed or
designated. None of the Credit Parties, their Subsidiaries, any of their
Affiliates or any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.
 
Section 7.19 No Registration. Neither the Credit Parties, their Subsidiaries,
any of their Affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act. Neither the Credit Parties, their
Subsidiaries, any of their Affiliates or any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act. The Borrower
does not have a registration statement pending before the SEC or currently under
the SEC’s review.
 
Section 7.20 Tax Status. Except as set forth in Schedule 7.20, each of the
Credit Parties: (i) have made or filed all foreign, federal and state income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except prior to the Closing Date where any
failure to do so did not result in any material penalties to the Credit Parties,
(ii) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) have set aside on its books adequate
reserves in accordance with GAAP for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be delinquent by the
taxing authority of any jurisdiction (other than those being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and subject to adequate reserves taken by the Credit Parties as shall be
required in conformity with GAAP), and the senior officers of each of the Credit
Parties know of no basis for any such claim.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 7.21 Transfer Taxes. On the Closing Date, all transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Lender hereunder
will be, or will have been, fully paid or provided for by the Credit Parties, as
applicable, and all laws imposing such taxes will be or will have been complied
with.
 
Section 7.22 Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither of the Credit Parties are in violation of any term of or in default
under its certificate or articles of incorporation or bylaws or other governing
documents. Neither of the Credit Parties are in violation of any judgment,
decree or order or to the best of their knowledge, any statute, ordinance, rule
or regulation applicable to the Credit Parties and material to their business.
Schedule 7.22 sets forth all United States federal and state regulatory licenses
and foreign regulatory licenses which to Credit Parties’ knowledge, are
necessary to conduct the respective businesses of the Credit Parties, and except
as set forth on Schedule 7.22, all of such United State federal and state
regulatory licenses and foreign regulatory licenses are valid and in effect and
none of the Credit Parties have received any notice of proceedings relating to
the revocation or modification of any such United State federal and state
regulatory licenses and foreign regulatory licenses.
 
Section 7.23 Foreign Corrupt Practices. Neither Credit Parties, nor any
director, officer, agent, employee or other Person acting on behalf of Credit
Parties have, in the course of its actions for, or on behalf of, the Credit
Parties (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
Section 7.24 Sarbanes-Oxley Act. To the best of Borrower’s knowledge, the
Borrower is in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 7.25 Environmental Laws. Except as set forth on Schedule 7.25, each of
the Credit Parties, to the best of their knowledge: (a) (i) are in compliance
with any and all Environmental Laws, (ii) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its respective businesses, (iii) are in compliance with all terms and conditions
of any such permit, license or approval, and (iv) have no outstanding Liability
under any Environmental Laws and is not aware of any facts that could reasonably
result in Liability under any Environmental Laws, in each of the foregoing
clauses of this clause (a), except to the extent, either individually or in the
aggregate, a Material Adverse Effect could not reasonably be expected to occur,
and (b) has provided Lender with copies of all environmental reports,
assessments and other documents in any way related to any actual or potential
Liability under any Environmental Laws.
 
Section 7.26 Margin Stock. None of the Credit Parties are engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds from the issuance of the
Note will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock, or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U or X of the Board of Governors of the Federal Reserve System.
 
Section 7.27 ERISA. Except as set forth on Schedule 7.27, neither the Credit
Parties nor any ERISA Affiliate (a) maintain or have maintained any Pension
Plan, (b) contribute or have contributed to any Multiemployer Plan or (c)
provide or have provided post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required under
Section 601 of ERISA, Section 4980B of the Code or applicable state law). Except
as set forth on Schedule 7.27, neither Credit Parties nor any ERISA Affiliate
have received any notice or have any knowledge to the effect that it is not in
full compliance with any of the requirements of ERISA, the Code or applicable
state law with respect to any Employee Benefit Plan. No ERISA Event exists. Each
Employee Benefit Plan which is intended to qualify under the Code has received a
favorable determination letter (or opinion letter in the case of a prototype
Employee Benefit Plan) to the effect that such Employee Benefit Plan is so
qualified and to Borrowers’ knowledge, there exists no reasonable basis for the
revocation of such determination or opinion letter. Neither the Credit Parties
nor any ERISA Affiliate have: (i) any unpaid minimum required contributions
under any Plan, whether or not waived, (ii) any liability under Section 4201 or
4243 of ERISA for any withdrawal, or partial withdrawal, from any Multiemployer
Plan, (iii) a Pension Plan that is “at risk” within the meaning of Section 430
of the Code, (iv) received notice from any Multiemployer Plan that it is either
in endangered or critical status within the meaning of Section 432 of the Code,
or (v) any liability or knowledge of any facts or circumstances which could
result in any liability to the PBGC, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Employee Benefit
Plan (other than routine claims for benefits under the Employee Benefit Plan).
 
Section 7.28 Investment Company. None of the Credit Parties are, and upon
consummation of the sale of the Securities and for so long as the Lender, or its
Affiliates, holds any Securities, will be, an “investment company” or a company
“controlled” by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 7.29 U.S. Real Property Holding Corporation. None of the Credit Parties
are, nor have they ever been, a U.S. real property holding corporation within
the meaning of Section 897 of the Code, as amended.
 
Section 7.30 Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 7.30 related to the Borrower’s and its Subsidiaries’ consolidated
financial statements for the period ended June 30, 2014, the Borrower and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. The Borrower and each of its Subsidiaries
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15 under the 1934 Act) that are to the best of their knowledge, effective in
ensuring that information required to be disclosed by the Borrower in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Borrower in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Borrower’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. During the
twelve (12) months prior to the Closing Date, neither the Borrower nor any of
its Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Borrower or any of its Subsidiaries.
 
Section 7.31 SEC Documents; Financial Statements. Except as disclosed in
Schedule 7.31, during the two (2) years prior to the date hereof, the Borrower
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). The Borrower has delivered to the Lender or its
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, to the best
of Borrower’s knowledge, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the consolidated financial statements of the
Borrower and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements, including without limitation, each of the consolidated unaudited
financial statements of the Borrower and its Subsidiaries dated June 30, 2014
for the six (6) months then ended, have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
to the extent they may exclude footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Borrower and its Subsidiaries as of the date thereof
and the results of its operations and cash flows for the periods then ended
(subject to normal year-end audit adjustments). No other information provided by
or on behalf of the Borrower to the Lender which is not included in the SEC
Documents, to the best of Borrower’s knowledge, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 7.32 Transactions with Affiliates. Except (i) as set forth on Schedule
7.32 and (ii) for transactions that have been entered into on terms no less
favorable to the Credit Parties than those that might be obtained at the time
from a Person who is not an officer, director or employee, none of the officers,
directors or employees of Credit Parties is presently a party to any transaction
with Credit Parties (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Credit Parties,
any corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 7.33 Acknowledgment Regarding Lender’s Purchase of Note. Each of the
Credit Parties acknowledges and agrees that the Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that the Lender is not:
(i) an officer or director of the Credit Parties, or (ii) an Affiliate of the
Credit Parties. Each of the Credit Parties further acknowledges that the Lender
is not acting as a financial advisor or fiduciary of the Credit Parties (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Lender
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Lender’s purchase of the Securities. Each of the Credit
Parties further represents to the Lender that each Credit Party’s decision to
enter into the Transaction Documents to which it is a party have been based
solely on the independent evaluation by such Person and its respective
representatives.
 
Section 7.34 Insurance. Each of the Credit Parties are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Credit
Parties are engaged.
 
Section 7.35 Employee Relations. None of the Credit Parties are a party to any
collective bargaining agreement or employ any member of a union in such person’s
capacity as a union member or to perform union labor work. As of the Closing
Date, no executive officer of the Credit Parties have notified the Credit
Parties or any Subsidiary thereof that such officer intends to leave the employ
of the Credit Parties or such Subsidiaries or otherwise terminate such officer’s
employment with one of the Credit Parties or such Subsidiaries. As of the
Closing Date, no executive officer of the Credit Parties, to the knowledge of
the Credit Parties, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant. Each of the Credit Parties is, to the
best of its knowledge, in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 7.36 Patriot Act. To the extent applicable, each of the Credit Parties
are in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
 
Section 7.37 Material Contracts. Schedule 7.37 contains a true, correct and
complete list of all the Material Contracts of the Credit Parties, and except as
noted in Schedule 7.37, to the best knowledge of the Credit Parties, all such
Material Contracts are in full force and effect and no defaults currently exist
thereunder.
 
Section 7.38 Manipulation of Price. None of the Credit Parties have, and to
their knowledge no one acting on their behalf has: (i) taken, directly or
indirectly, any action designed to cause or to result, or that could reasonably
be expected to cause or result, in the stabilization or manipulation of the
price of any security of the Credit Parties to facilitate the sale or resale of
any of the Securities, (ii) other than the Placement Agent, sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) other than the Placement Agent, paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Credit Parties.
 
Section 7.39 Shell Company Status. The Borrower is not and has not been an
issuer identified in Rule 144(i)(1) of the 1933 Act.
 
Section 7.40 Stock Option Plans. Each stock option granted by the Borrower was
granted (i) in accordance with the terms of the applicable stock option plan of
the Borrower (it being understood that certain individual grants that were not
subject to either of the Current Equity Incentive Plans themselves, served as
their own individual stock option plans) and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under any of the Borrower’s stock option plans, including the
Current Equity Incentive Plans has been backdated. The Borrower has not
knowingly granted, and there is no and has been no policy or practice of the
Borrower to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Borrower or any of its
Subsidiaries or their financial results or prospects.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 7.41 No Disagreements with Accountants and Lawyers. Except as set forth
in Schedule 7.41, there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Credit Parties to arise, between the
Credit Parties and the accountants and lawyers formerly or presently employed by
the Credit Parties and the Credit Parties are current with respect to any fees
owed to their accountants and lawyers which could affect the Credit Parties’
ability to perform any of their obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Borrower had
discussions with its accountants about its consolidated financial statements
previously filed with the SEC. Based on those discussions, the Borrower has no
reason to believe that it will need to restate any such financial statements or
any part thereof.
 
Section 7.42 No Disqualification Event. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Borrower, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Borrower
participating in the offering hereunder, any beneficial owner of 20% or more of
the Borrower’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Borrower in any capacity at the time of sale (each,
an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Borrower has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Borrower has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Lender a copy of any disclosures
provided thereunder.
 
Section 7.43 Other Covered Persons. The Borrower is not aware of any Person
(other than the Placement Agent) that has been or will be paid (directly or
indirectly) remuneration for solicitation of the Lender or potential purchasers
in connection with the sale of any Regulation D Securities.
 
Section 7.44 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Credit Parties to the Lender for purposes of, or in connection
with, this Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of Credit Parties to the
Lender pursuant hereto or in connection herewith will be, to the best of the
Credit Parties’ knowledge, true and accurate in every material respect on the
date as of which such information is dated or certified, and to the best of the
Credit Parties’ knowledge, none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Lender that any projections and forecasts provided by the Credit Parties
are based on good faith estimates and assumptions believed by the Credit Parties
to be reasonable as of the date of the applicable projections or assumptions and
that actual results during the period or periods covered by any such projections
and forecasts may differ from projected or forecasted results).
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
COVENANTS
Section 8.1 Financial Covenants
 
(a)  Minimum EBITDA. On the dates listed below, Borrower and its Subsidiaries,
on a consolidated basis, shall have EBITDA for the twelve (12) month period
ending on the date of such calculation of not less than:
 
Testing Period
 
LTM EBITDA
August 31, 2014
 
Not Tested
September 30, 2014
 
Not Tested
October 31, 2014
 
Not Tested
November 30, 2014
 
Not Tested
December 31, 2014
 
Not Tested
January 31, 2015
 
Not Tested
February 28, 2015
 
Not Tested
March 31, 2015
 
($1,250,000)
April 30, 2015
 
($917,000)
May 31, 2015
 
($583,000)
June 30, 2015
 
($250,000)
July 31, 2015
 
$167,000
August 31, 2015
 
$583,000
September 30, 2015
 
$1,000,000
October 31, 2015
 
$1,500,000
November 30, 2015
 
$2,000,000
December 31, 2015
 
$2,500,000
January 31, 2016
 
$3,000,000
February 28, 2016
 
$3,500,000
March 31, 2016
 
$4,000,000
April 30, 2016
 
$4,333,000
May 31, 2016
 
$4,667,000
June 30, 2016
 
$5,000,000
July 31, 2016
 
$5,333,000
August 30, 2016
 
$5,667,000
September 30, 2016
 
$6,000,000
October 31, 2016
 
$6,333,000
November 30, 2016
 
$6,667,000
Last day of each month thereafter
 
$7,000,000

 
 
48

--------------------------------------------------------------------------------

 
 
(b) Maximum SG&A or Minimum Contracted Units. On the dates listed below,
Borrower and its Subsidiaries, on a consolidated basis, shall have SG&A for the
three (3) month period ending on the date of such calculation of not more than,
or have Contracted Units on the date of such calculation of not less than:
 
Testing Period
 
Last Three Month SG&A
 
Minimum Contracted Units
August 31, 2014
 
$758,000
 
18
September 30, 2014
 
$758,000
 
18
October 31, 2014
 
$758,000
 
18
November 30, 2014
 
$758,000
 
18
December 31, 2014
 
$776,000
 
18
January 31, 2015
 
$776,000
 
18
February 28, 2015
 
$776,000
 
18
March 31, 2015
 
$845,000
 
18
April 30, 2015
 
$845,000
 
18
May 31, 2015
 
$845,000
 
18
June 30, 2015
 
$910,000
 
18
July 31 2015
 
$910,000
 
18
August 31, 2015
 
$910,000
 
18
September 30, 2015
 
$910,000
 
18
Thereafter
 
Not Tested
 
Not Tested

 
 
49

--------------------------------------------------------------------------------

 
 
(c) Minimum Contracted Customers or Minimum Contracted Units. On the dates
listed below, Borrower and its Subsidiaries, on a consolidated basis, shall have
executed contracts with Contracted Customers or have Contracted Units on the
date of such calculation of not less than:
 
Testing Period
 
Contracted Customers
 
Minimum Contracted Units
August 31, 2014
 
4
 
13
September 30, 2014
 
4
 
13
October 31, 2014
 
4
 
13
November 30, 2014
 
4
 
13
December 31, 2014
 
4
 
13
January 31, 2015
 
4
 
13
February 28, 2015
 
4
 
13
March 31, 2015
 
5
 
15
April 30, 2015
 
5
 
15
May 31, 2015
 
5
 
15
June 30, 2015
 
5
 
15
July 31, 2015
 
5
 
15
August 31, 2015
 
5
 
15
September 30, 2015
 
6
 
18
October 31, 2015
 
6
 
18
November 30, 2015
 
6
 
18
December 31, 2015
 
6
 
18
January 31, 2016
 
6
 
18
February 28, 2016
 
6
 
18
Last Day of each Month Thereafter
 
7
 
20

 
 
50

--------------------------------------------------------------------------------

 
 
(d) Minimum Contracted Units or Maximum Management Annualized Compensation. On
the dates listed below, Borrower and its Subsidiaries, on a consolidated basis,
shall have Contracted Units on the date of such calculation of not less than, or
shall be paying Maximum Management Annualized Compensation of not more than:
 
Testing Period
 
Minimum Contracted Units
 
Maximum Management Annualized Compensation
August 31, 2014
 
13
 
$150,000
September 30, 2014
 
13
 
$150,000
October 31, 2014
 
13
 
$150,000
November 30, 2014
 
13
 
$150,000
December 31, 2014
 
13
 
$150,000
January 31, 2015
 
13
 
$150,000
February 28, 2015
 
13
 
$150,000
March 31, 2015
 
15
 
$150,000
April 30, 2015
 
15
 
$150,000
May 31, 2015
 
15
 
$150,000
Last Day of each Month Thereafter
 
18
 
$150,000



 
Section 8.2 Deliveries. The Borrower agrees to deliver (or cause to be
delivered) the following to the Lender:
 
(a) Monthly Financial Statements. (i) As soon as available and in any event
within thirty (30) days after the end of each month, the consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such month and the related consolidated and consolidating statements of
operations and cash flows of the Borrower and its Subsidiaries for such month
and for the period from the beginning of the then current Fiscal Year to the end
of such month, and, upon the written request of the Lender to the Borrower prior
to the applicable month end date, consolidated and consolidating statements of
stockholders’ equity of the Borrower and its Subsidiaries for such month and for
the Fiscal Year period then elapsed, all in reasonable detail, and certified by
the chief financial officer of the Borrower as being true and correct and fairly
presenting in accordance with GAAP, the financial position and results of
operations of the Borrower and its Subsidiaries, subject to normal year-end
adjustments; and (ii) as soon as available after the end of each month, a flash
report of operations, in detail reasonably acceptable to the Lender, subject to
normal month end adjustments and the absence of footnote disclosure;
 
 
51

--------------------------------------------------------------------------------

 
 
(b) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days at the end of each Fiscal Year, the audited
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated and
consolidating statements of operations, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
in reasonable detail and certified by the chief financial officer of the
Borrower as being true and correct and fairly presenting in accordance with
GAAP, the financial position and results of operations of the Borrower and its
Subsidiaries, accompanied by an unqualified opinion of an nationally-recognized
independent accounting firm reasonably acceptable to the Lender, save for
possible going concern qualification;
 
(c) Compliance Certificates. As soon as available and in any event within:
 
(i) thirty (30) days after the end of each month, a duly completed Compliance
Certificate signed on behalf of the Borrower by its chief financial officer,
with appropriate insertions:
 
(A) with regard to the financial covenants set forth in Section 8.1 hereof,
containing a computation of each of the covenants set forth in Section 8.1
hereof,
 
(B) to the effect that the chief financial officer has not become aware of any
Event of Default (or event or circumstance that, with the passage of time, the
giving of notice, or both, would become an Event of Default) that has occurred
and is continuing or, if there is any such Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default), describing it and the steps, if any, being
taken to cure it, and
 
(C) indicating whether or not the Borrower and its Subsidiaries (including the
Guarantor) are in compliance with each covenant set forth in ARTICLE 8 of the
Agreement and whether each representation and warranty contained in ARTICLE 7 of
the Agreement is true and correct in all material respects (without duplication
of any materiality qualifiers) as though made on such date (except for (i)
representations and warranties that speak as of a specific date, which
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such specific
date.
 
(d) Annual Forecast. As soon as available, and in any event within thirty (30)
days after the end of each Fiscal Year, an updated forecast for the Borrower and
its Subsidiaries for the forthcoming fiscal year on a month by month basis, in
form and detail reasonably acceptable to the Lender. In the event the Borrower
materially revises any forecast previously delivered to the Lender, Borrower
will promptly deliver such revised forecast to the Lender.
 
(e) Agings. On the dates that the financial statements under clause (a) above
are delivered, operational agings in form and substance reasonably acceptable to
the Lender, including: (i) a monthly trial balance showing accounts receivable
outstanding aged from creation as follows: 1 to 3 days, 4 to 9 days and 10 days
or more, and (ii) a monthly trial balance showing trade accounts payable
outstanding, specifying the trade creditor and balance due, and a detailed trade
accounts payable aging, in each case, accompanied by such supporting detail and
documentation as shall be reasonably requested by the Lender.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 8.3 Notices. The Borrower agrees to deliver (or cause to be delivered)
the following to the Lender:
 
(a) Collateral Information. Upon request of Lender, a certificate of one of the
duly authorized officers of the Credit Parties either confirming that there has
been no change in the information set forth in the perfection certificate
executed and delivered to the Lender on the Closing Date since such date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes;
 
(b) Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Borrower or its Subsidiaries’ independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of the Borrower or any of
its Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of the Borrower or its Subsidiaries
in connection with their services;
 
(c) Notice of Default. Promptly upon any officer of a Borrower obtaining
knowledge: (i) of any condition or event that constitutes an Event of Default
(or event or circumstance that, with the passage of time, the giving of notice,
or both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto, including, without limitation, as a result of
a breach of the provisions of Section 8.14 hereof; (ii) that any Person has
given any notice to a Credit Party or taken any other action with respect to any
event or condition set forth in ARTICLE 10; or (iii) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of its chief executive
officer or chief financial officer specifying the nature and period of existence
of such condition, event or change, or specifying the notice given and action
taken by any such Person and the nature of such claimed Event of Default,
default, event or condition, and the action(s) the Credit Parties or one of
their Subsidiaries have taken, is taking and proposes to take with respect
thereto;
 
(d) Notice of Litigation. Promptly upon any officer of a Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any adverse
Proceeding not previously disclosed in writing by the Credit Parties to the
Lender, or (ii) any material development in any adverse Proceeding that, in the
case of either clause (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Credit Parties to
enable the Lender and its counsel to evaluate such matters;
 
(e) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
the action(s) the Credit Parties, any of their Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Credit
Parties, any of their Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by the Credit Parties, any of their Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as any Holder shall reasonably
request;
 
 
53

--------------------------------------------------------------------------------

 
 
(f) Insurance Report. Promptly upon the reasonable request of the Lender, a
report by the Credit Parties’ insurance broker(s) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding Fiscal Year;
 
(g) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by the Credit Parties or
any of their Subsidiaries or which relate to any environmental liabilities of
the Credit Parties or any of their Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
 
(h) Corporate Information. Thirty (30) days’ (or such shorter period agreed to
in writing by the Lender) prior written notice of any change: (i) in any Credit
Parties’ corporate name, (ii) in any Credit Parties’ identity or organizational
structure, (iii) in any Credit Parties’ jurisdiction of organization, or (iv) in
any Credit Parties’ Federal Taxpayer Identification Number or state
organizational identification number. The Credit Parties agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made (or contemporaneously with such change will be made) under the UCC or
otherwise and all other actions that are required in order for the Lender to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Security
Agreement and other Transaction Documents;
 
(i) Tax Returns. Within ten (10) days following request by the Lender, copies of
each federal income tax return filed by or on behalf of the Credit Parties and
requested by the Lender;
 
(j) Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of (i) any claim with respect to any liability against one or more of the
Credit Parties that is in excess of $250,000 in the aggregate in any Fiscal Year
or (ii) any event which, with or without the passage of time, could reasonably
be expected to constitute an Event of Loss;
 
(k) Dispositions. Promptly (and in any event within three (3) Business Days)
notice of any asset sales, transfers or other dispositions by one or more of the
Credit Parties (other than the sale of inventory or equipment in the ordinary
course of business) that are in excess of $250,000 in the aggregate in any
Fiscal Year; and
 
(l) Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any of its Subsidiaries to its security holders other than the
Borrower or a Subsidiary thereof, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by the Borrower or any
of its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by the Borrower or any of its Subsidiaries
to the public concerning material developments in the business of the Borrower
or any of its Subsidiaries, and (iv) such other information and data with
respect to the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by the Lender.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 8.4 Rank. Except as set forth in the Intercreditor Agreement or
otherwise provided herein, all Indebtedness due under the Notes shall be senior
in right of payment, whether with respect to payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise, to all other current
and future Indebtedness of the Borrower and its Subsidiaries. The parties
acknowledge and agree that the Intercreditor Agreement does not govern the Prior
Junior Convertible Notes, and while they are unsecured obligations of the
Borrower and the Borrower has agreed pursuant to Section 8.7 (c) of this
Agreement with Lender to pay all interest accruing thereon in kind with Common
Stock and to otherwise only pay off the Prior Junior Convertible Notes with the
proceeds from subsequent capital raises, there is no subordination of their
right to payment to the right to payment by the Borrower to Lender and to that
extent, the Notes are not senior in right of payment to the Prior Junior
Convertible Notes.
 
Section 8.5 Incurrence of Indebtedness. The Credit Parties shall not, and the
Credit Parties shall not permit any of their Subsidiaries to, directly or
indirectly, create, incur or guarantee, assume, or suffer to exist any
Indebtedness or engage in any sale and leaseback, synthetic lease or similar
transaction, other than (i) the Obligations and (ii) Permitted Indebtedness.
 
Section 8.6 Existence of Liens. The Credit Parties shall not, and the Credit
Parties shall not permit any of their Subsidiaries to, directly or indirectly,
allow or suffer to exist any Liens, other than Permitted Liens.
 
Section 8.7 Restricted Payments. The Credit Parties shall not, and the Credit
Parties shall not permit any of their Subsidiaries to, directly or indirectly,
 
(a) declare or pay any dividend or make any other cash payment or distribution
on account of the Credit Parties or any of their Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Credit Parties or any of their Subsidiaries) or to
the direct or indirect holders of the Credit Parties or any of their
Subsidiaries’ Equity Interests in their capacity as such, other than (i)
dividends or distributions by a Subsidiary of the Borrower to any other
Subsidiary and (ii) dividends or distributions by a Subsidiary of the Borrower
to Borrower to permit Borrower to pay (x) actual, reasonable, out-of-pocket
operating, overhead and administrative expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers) payable in the ordinary
course of business, and (y) amounts due under the Notes;
 
(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or the Guarantor) any Equity Interests of the Credit Parties or any of
their Subsidiaries or any direct or indirect parent of the Credit Parties or any
of their Subsidiaries), other than: (i) repurchases of Equity Interests by the
Borrower pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements in an aggregate amount not
to exceed $250,000 in any Fiscal Year; or (ii) retirement of the Prior
Convertible Notes in whole or part with the net proceeds (after costs and fees
associated with their issuance) from the issuance of new Equity Interests issued
by the Company for the purpose of retiring such Prior Convertible Notes.
 
 
55

--------------------------------------------------------------------------------

 
 
(c) make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of the Credit Parties or any of their Subsidiaries or set
aside or escrow any funds for any such purpose, except for (i) payments of
principal, interest and other amounts under the Note; (ii) except as set forth
below or in Schedule 8.7, payments of principal, interest and other amounts on
account of Permitted Indebtedness; and (iii) escrows required in the ordinary
course of business with: (A) customers as part of the procurement or retention
of their business; and (B) suppliers as part of the customary extensions of
credit for the procurement of goods and services; provided, however, the
Borrower hereby agrees that no cash payments, except for cash payments using
proceeds from offerings of equity securities or equity-linked securities, shall
be made with respect to the Prior Convertible Notes, including without
limitation, at maturity of the Prior Convertible Notes; and
 
(d) pay any management, consulting or similar fees (except, for the avoidance of
doubt, payment of salaries of employees in the ordinary course of business and
bonuses to the extent permitted hereunder) to any Affiliate of any Credit Party
or to any officer, director or employee of any Credit Party or any Affiliate of
any Credit Party, except as set forth on Schedule 8.7, provided, however: (i)
that such management fees (other than those permitted in the parenthetical
above) shall not be paid (A) unless EBITDA, calculated after giving effect to
the payment of such management fees (but without adding such management fees
back to Net Income in such computation) on a pro forma basis for the most recent
month for which financial statements shall have been delivered to the Lender in
accordance with Section 8.2(a), shall be greater than $0 or (B) during any
period while an Event of Default has occurred and is continuing or would arise
as a result of such payment and (ii) payment of directors’ fees incurred in
connection with attending board of director meetings and board committee
meetings, not to exceed in the aggregate $250,000 in any Fiscal Year of the
Borrower may be paid;
 
Section 8.8 Acquisitions; Asset Sales; Mergers and other Fundamental Changes.
The Credit Parties shall not, and the Credit Parties shall not permit any of
their Subsidiaries to, directly or indirectly, (a) be a party to any
Acquisition, (b) consummate any Asset Sale, other than Permitted Dispositions
and transfers not resulting in a change of title to computer and other standard
office equipment used in the ordinary course of business of such agents and
consistent with past practices, or (c) be a party to any merger or
consolidation; provided, that upon not less than five (5) Business Days prior
written notice to the Lender (or such shorter period as Lender may agree in
writing), any Subsidiary of the Borrower may merge or consolidate with and into
any other Subsidiary of Borrower; provided, that if a Credit Party (other than
Borrower) is a party to such merger or consolidation, such Credit Party shall be
the continuing or surviving entity.
 
Section 8.9 No Further Negative Pledges. The Credit Parties shall not, and the
Credit Parties shall not permit any of their Subsidiaries to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
existence of any Lien upon any of their properties or assets in favor of Lender
as set forth under the Transaction Documents, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property or asset is given as security under the Transaction Documents, except
in connection with any Permitted Liens or any document or instrument governing
any Permitted Liens, provided that any such restriction contained therein
relates only to the property or asset subject to such Permitted Liens (or
proceeds thereof).
 
 
56

--------------------------------------------------------------------------------

 
 
Section 8.10 Affiliate Transactions. The Credit Parties shall not, and the
Credit Parties shall not permit any of their Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Credit Parties or any of their Subsidiaries,
unless such transaction is on terms that are no less favorable to the Credit
Parties or any of their Subsidiaries, as the case may be, than those that might
be obtained at the time from a Person who is not an Affiliate and are disclosed
in writing to Lender prior to consummation thereof.
 
Section 8.11 Insurance.
 
(a) The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of the Credit Parties, with
such companies, in such amounts, with such deductibles and under policies in
such form as shall be reasonably satisfactory to the Lender. Certificates of
insurance have been or shall be, no later than the Closing Date, delivered to
the Lender, and shall contain an endorsement, in form and substance reasonably
acceptable to Lender, showing loss under such insurance policies payable to the
Lender, for the benefit of the Holders. Such endorsement shall provide that the
insurance company shall give the Lender at least thirty (30) days’ written
notice before any such policy of insurance is altered or canceled, other than
for non-payment thereunder, in which case, ten (10) days’ written notice before
any such polity of insurance is cancelled due to non-payment, and that no act,
whether willful or negligent, or default of a Credit Party or any other Person
shall affect the right of the Lender to recover under such policy of insurance
in case of loss or damage. In addition, the Credit Parties shall cause to be
executed and delivered to the Lender no later than the Closing Date an
assignment of proceeds of their business interruption insurance policies. Each
Credit Party hereby directs all insurers under all policies of insurance to pay
all proceeds payable thereunder directly to the Lender. Each Credit Party
irrevocably makes, constitutes and appoints the Lender (and all officers,
employees or agents designated by the Lender) as such Person’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Person on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance, provided however, that if no Event of Default
shall have occurred and be continuing, such Credit Party may make, settle and
adjust claims involving less than $250,000 in the aggregate without the Lender’s
consent.
 
(b) The Credit Parties shall maintain, at their expense, such public liability
and third-party property damage insurance as is customary for Persons engaged in
businesses similar to that of the Credit Parties with such companies and in such
amounts with such deductibles and under policies in such form as shall be
reasonably satisfactory to the Lender and certificates of insurance have been or
shall be, no later than the Closing Date, delivered to the Lender; each such
policy shall contain an endorsement showing the Lender as additional insured
thereunder and providing that the insurance company shall give the Lender at
least thirty (30) days’ written notice before any such policy shall be altered
or canceled, other than for non-payment thereunder, in which case, ten (10)
days’ written notice before any such polity of insurance is cancelled due to
non-payment.
 
(c) The Credit Parties shall promptly notify the Lender if any such insurance
policy is cancelled or not renewed, and the Credit Parties are unable to obtain
similar coverage from similar insurers as may be necessary to continue their
business at a cost that would not have a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
(d) If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then the Lender, without waiving or releasing any obligation
or default by the Credit Parties hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as the Lender
reasonably deems advisable. Such insurance, if obtained by the Lender, may, but
need not, protect each Credit Parties’ interests or pay any claim made by or
against any Credit Party with respect to the Collateral. Such insurance may be
more expensive than the cost of insurance the Credit Parties may be able to
obtain on their own and may be cancelled only upon the Credit Parties providing
evidence that they have obtained the insurance as required above. All sums
disbursed by the Lender in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
invoiced attorneys’ fees, shall constitute part of the obligations due and owing
hereunder, shall be payable on demand by the Credit Parties to the Lender and,
until paid, shall bear interest at the highest rate applicable to Note
hereunder.
 
Section 8.12 Corporate Existence and Maintenance of Properties. The Credit
Parties shall not, and the Credit Parties shall not permit any of their
Subsidiaries (other than RCF) to, fail to maintain and preserve (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be so qualified or in good standing could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect). The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, fail to maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Credit
Parties and their Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.
 
Section 8.13 Non-circumvention. Each Credit Party hereby covenants and agrees
that neither the Credit Parties nor any of their Subsidiaries will, by amendment
of its articles or certificate of incorporation, bylaws, or other governing
documents, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement or the other Transaction Documents, and will
at all times in good faith carry out all of the provisions of this Agreement and
the other Transaction Documents and take all action as may be required to
protect the rights of the Lender.
 
Section 8.14 Conduct of Business. None of the Credit Parties nor any of their
Subsidiaries shall conduct their businesses in violation of any law, ordinance
or regulation of any Governmental Authority, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect. None of the Credit Parties nor any of their Subsidiaries shall engage in
any line of business other than the businesses engaged in on the Closing Date
and businesses incidental thereto.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 8.15 U.S. Real Property Holding Corporation. None of the Credit Parties
shall become a U.S. real property holding corporation or permit or cause its
shares to be U.S. real property interests, within the meaning of Section 897 of
the Code.
 
Section 8.16   The Credit Parties shall not, and the Credit Parties shall not
permit any of their Subsidiaries to fail to: (i) comply in all material respects
with federal, state and other applicable securities laws, and (ii) comply in all
material respects with the requirements of all other applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws).
 
Section 8.17 Additional Collateral.With respect to any Property acquired after
the date hereof by any Credit Party as to which the Lender does not have a
perfected Lien, such Credit Party shall promptly: (i) execute and deliver to the
Lender or its agent such amendments to the Security Documents or such other
documents as the Lender deems necessary or advisable to grant to the Lender a
security interest in such Property and (ii) take all other actions necessary or
advisable to grant to the Lender a perfected first priority security interest in
such Property (subject to Permitted Liens), including, without limitation, the
filing of Mortgages and UCC financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be requested by the
Lender.
 
Section 8.18 Audit Rights; Field Exams; Appraisals; Meetings.
 
(a) The Credit Parties shall, upon reasonable notice (except during the
continuance of an Event of Default when notice shall not be required), subject
to reasonable safety and security procedures, and at the Credit Parties’ sole
cost and expense, permit the Lender (or any of its designated representatives)
to visit and inspect any of the properties of the Credit Parties and their
Subsidiaries, to examine the books of account of the Credit Parties and their
Subsidiaries and to make copies thereof and extracts therefrom, and to discuss
the affairs, finances and accounts of the Credit Parties and their Subsidiaries,
and to be advised as to the same by their respective officers, and to conduct
examinations and verifications (whether by internal commercial finance examiners
or independent auditors), all at such reasonable times and intervals as the
Lender may reasonably request.
 
(b) The Credit Parties shall, upon reasonable notice, subject to reasonable
safety and security procedures, and at the Credit Parties’ sole cost and
expense, permit the Lender(or any of its designated representatives) to conduct
field exams of the Collateral, all at such reasonable times and intervals as the
Lender may reasonably request.
 
 
59

--------------------------------------------------------------------------------

 
 
(c) The Credit Parties shall, at Lender’s request and upon reasonable notice,
and at the Credit Parties’ sole cost and expense, obtain an appraisal of the
Collateral from an independent appraisal firm reasonably satisfactory to Lender;
provided, that in no event will more than two such appraisals of the Collateral
be conducted at any time per Fiscal Year (except during the continuance of an
Event of Default when there shall be no limits on the number of such
appraisals).
 
(d) The Borrower shall deliver written notice of its annual meeting and any
other special meetings of its Board of Directors such meeting to Holder
concurrently with the delivery of meeting notices to the members of the board of
directors and other stockholders and the Lender shall be entitled to designate,
and the Company shall accept, one (1) individual to attend any such meeting,
subject to the right to recuse the individual from attending that portion of the
meeting that deals with: (i) the relationship between the Borrower and/or
Subsidiaries on the one hand and Lender on the other hand; or (ii) any matter
where such recusal is necessary to preserve attorney client privilege as to the
matters being discussed.
 
Section 8.19 Pledge of Securities. Each of the Credit Parties acknowledges and
agrees that the Securities may be pledged by a Holder in connection with a bona
fide margin account or other loan or financing arrangement that is secured by
the Securities; provided such pledge is made in compliance with applicable
federal and state securities laws. Such pledge of Securities shall not be deemed
to be a transfer, sale or assignment of the Securities hereunder, and no Holder
effecting such pledge shall be required to provide any Credit Party with any
notice thereof or otherwise make any delivery to any Credit Party pursuant to
this Agreement or any other Transaction Document, including, without limitation,
Section 6.4 hereof, unless required in connection with registration of the
Securities or by applicable law. Each of the Credit Parties hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by Holder.
 
Section 8.20 Use of Proceeds. The Credit Parties will use the proceeds from the
sale of the Securities as set forth on Schedule 8.20 (which shall include the
payment of fees and expenses pursuant to the Fee Letter), subject to the right
to apply any amounts not expended as set forth in Schedule 8.20 toward working
capital.
 
Section 8.21 Fees. The Borrower, on behalf of themselves and the other Credit
Parties, shall pay the Lender the Closing Fee and the other fees and expenses
set forth in the Fee Letter, and shall reimburse the Lenders or their
designee(s) for costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents to the extent provided in Section
13.1, which amounts, less any amounts paid in advance by the Borrower, shall be
withheld by each Lender from the Purchase Price paid by such Lender on the
Closing Date in accordance with the Fee Letter.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 8.22 Modification of Organizational Documents and Certain Documents. The
Credit Parties shall not, without the prior written consent of the Lender,
permit: (a) the charter, by-laws or other organizational documents of any Credit
Party to be amended or modified in any material respect or in any respect
adverse to the Lender, or (b) any Material Contract to be amended or modified in
a manner that could reasonably be expected to result in a Material Adverse
Effect.
 
Section 8.23 Joinder. The Credit Parties shall notify the Lender prior to the
formation or acquisition of any Subsidiaries. For any Subsidiaries formed or
acquired after the Closing Date, the Credit Parties shall at their own expense,
upon formation or acquisition of such Subsidiary, cause each such Subsidiary to
execute an instrument of joinder (a “Joinder Agreement”) in form and substance
reasonably satisfactory to the Lender and the Borrower obligating such
Subsidiary to any or all of the Transaction Documents deemed necessary or
reasonably appropriate by the Lender and cause the applicable Person that owns
the Equity Interests of such Subsidiary to pledge to the holders 100% of the
Equity Interests owned by it of each such Subsidiary formed or acquired after
the Closing Date and execute and deliver all documents or instruments required
thereunder or reasonably appropriate to perfect the security interest created
thereby. In the event a Person becomes a Guarantor (a “New Guarantor”) pursuant
to the Joinder Agreement, upon such execution the New Guarantor shall be bound
by all the terms and conditions hereof and the other Transaction Documents to
the same extent as though such New Guarantor had originally executed the
Transaction Documents. The addition of a New Guarantor shall not in any manner
affect the obligations of the other Credit Parties hereunder or thereunder. Each
Credit Party and Lender hereto acknowledges that the schedules and exhibits
hereto or thereto may be amended or modified in connection with the addition of
any New Guarantor to reflect information relating to such New Guarantor.
Compliance with this Section 8.23 shall not excuse any violation of Section 8.8.
 
Section 8.24 Investments. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, make or permit to exist any
Investment in any other Person, except the following:
 
(a) Cash Equivalent Investments;
 
(b) bank deposits in the ordinary course of business;
 
(c) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
 
 
61

--------------------------------------------------------------------------------

 
 
(d) advances made in connection with purchases of goods or services in the
ordinary course of business;
 
(e)  deposits of cash in the ordinary course of business to secure performance
of operating leases;
 
(f) guaranties that constitute Permitted Indebtedness;
 
(g) Investments by a Credit Party in any other Credit Party; and
 
(h) other Investments in an amount not to exceed $250,000 at any time
outstanding.
 
Section 8.25 Taxes and Liabilities. Each Credit Party will pay and will cause
its Subsidiaries to pay when due all taxes, assessments and other liabilities
except as contested in good faith and by appropriate proceedings and for which
adequate reserves have been established, and except for taxes, assessments and
other liabilities of RCF.
 
Section 8.26 Employee Benefit Plans. Each Credit Party will and will cause its
Subsidiaries to (i) maintain each Employee Benefit Plan in substantial
compliance with all applicable requirements of law and regulations; (ii) make
all payments and contributions required to be made pursuant to each Employee
Benefit Plan in a timely manner; and (iii) neither establish any new each
Employee Benefit Plan, agree or contribute to any multi-employer plan nor amend
any existing each Employee Benefit Plan in a manner which would increase its
obligation to contribute to such each Employee Benefit Plan.
 
Section 8.27 Issuance/Pledge/Transfer of Equity. Except for the issuance of
Equity Interests or Indebtedness convertible into Equity Interests: (i) with
respect to any of the Equity Interests issued or issuable with respect to any of
the matters referenced in Section 2.10(b)(iii)(A)-(G) hereof; (ii) pursuant to
options presently issued or to be issued pursuant to the Current Equity
Incentive Plans or any additional equity interests authorized under any new
equity incentive plans adopted by the Borrower (but in no case shall such
additional equity interests represent more than 5,000,000 additional shares of
Common Stock); (iii) shares of Common Stock issuable to EERCF and/or its
designees as set forth in the Fifth Amendment to the EERCF License Agreement in
the event of exercise by MES (with Lender’s consent) of its option to cause
EERCF to transfer the Patent Rights (as such term is defined in the EERCF
License Agreement) to MES pursuant to the EERCF License Agreement and (iv) for
the express purpose of enabling it to pay off the obligations outstanding with
respect to the Prior Convertible Notes, the Borrower shall not either directly
or indirectly, without Lender’s prior written consent issue any additional
Equity Interests or Indebtedness convertible into Equity Interests or permit any
of its Subsidiaries to issue any additional Equity Interests or Indebtedness
convertible into Equity Interests.
 
 
62

--------------------------------------------------------------------------------

 
 
Section 8.28 Limitation of Activities Relating to RCF. Without the Lender’s
prior written consent, Borrower shall not (i) contribute any additional capital
to RCF, (ii) permit RCF to conduct any additional business activities, (iii)
permit RCF to repay, settle or otherwise resolve any of its outstanding debts or
other obligations, including, without limitation, outstanding state tax liens
filed against RCF by the State of California, (v) permit RCF to grant additional
liens in and to any of its assets or (v) permit RCF to liquidate its assets
and/or formally be dissolved.
 
Section 8.29 Actions Related to EERCF License Agreement.
 
(a) Neither Borrower nor MES will agree to amend the EERCF License Agreement,
modify any rights to payment thereunder or exercise the rights to cause EERCF to
transfer the Patent Rights (as such term is defined in the EERCF License
Agreement) to MES pursuant to the terms of the EERCF License Agreement without
Lender’s prior written consent, which consent will not be unreasonably withheld.
 
(b) Within thirty (30) days after the Closing Date, and in each case subject to
Lender’s sole satisfaction, Borrower shall cause MES to:
 
(i) Prepare confirmatory assignments, subject to Lender’s prior review and
approval, for all inventors of the Patent Rights (as defined in the EERCF
License Agreement) and for Babcock & Wilcox Power Generation Group, Inc., that
confirm that all Patent Rights have been properly and fully assigned to Energy &
Environmental Research Center Foundation (the “Confirmatory Assignments”).
 
(ii) Obtain from all inventors/assignors fully executed copies of all such
Confirmatory Assignments and record such executed Confirmatory Assignments in
the US Patent and Trademark Office against all US patents and patent
applications included in the Patent Rights.
 
(iii) Deliver to the Lender a fully executed copy of the Technology Transfer
Approval for US Patent No. 8652235.
 
(iv) Cause EERCF to agree to amend the EERCF License Agreement to reflect the
current list of Patent Rights licensed to Borrower under the EERCF License
Agreement, including all US and foreign patents and patent applications and
deliver a fully executed copy of such amendment to the Lender.
 
Section 8.30 Form D and Blue Sky. The Borrower agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Lender promptly after such filing. The Borrower shall, on or
promptly after the Closing Date, take such action as the Borrower shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Lender at the Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of any state (or to
obtain an exemption from such qualification), and shall provide evidence of any
such action so taken to the Lender on or promptly after the Closing Date. The
Borrower shall make all filings and reports relating to the offer and sale of
the Securities required under applicable securities or “blue sky” laws of any
state following the Closing Date.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 8.31 Reservation of Common Stock. So long as the Notes or the Warrant
remain outstanding, the Borrower shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than the
Required Reserved Amount. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Borrower will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Borrower’s obligations under Section 7.3, in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Borrower in favor of an increase in the authorized shares of the Borrower
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.
 
Section 8.32 Reporting Status. Until the date on which the Holder (as defined in
the Investor/Registration Rights Agreement) shall have sold all of the
Conversion Shares and Warrant Shares and neither the Note or Warrant remain
outstanding, the Borrower shall use its reasonable best efforts to timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Borrower shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.
 
Section 8.33 Listing. The Borrower shall use reasonable best efforts to maintain
the authorization for quotation of the Common Stock on the Principal Market or
listing on any other Eligible Market. Neither the Borrower nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Borrower shall pay all fees and expenses in connection with satisfying its
obligations under this Section 8.33.
 
Section 8.34 Notice of Disqualification Events. The Borrower will notify the
Lender in writing, prior to the Closing Date of: (i) any Disqualification Event
relating to any Issuer Covered Person, and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.
 
Section 8.35 Further Assurances. At any time or from time to time upon the
request of the Lender, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Lender may reasonably request in order to effect fully the purposes of
the Transaction Documents. In furtherance and not in limitation of the
foregoing, each Credit Party shall take such actions as the Lender may
reasonably request from time to time to ensure that the Obligations are
guaranteed by all Subsidiaries of the Borrower and secured by substantially all
of the assets of the Credit Parties and their Subsidiaries.
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
CROSS GUARANTY
 
Section 9.1 Cross-Guaranty. Each Guarantor, jointly and severally, hereby
absolutely and unconditionally guarantees to the Lender and its successors and
assigns the full and prompt payment (whether at stated maturity, by acceleration
or otherwise) and performance of, all Obligations. Each Guarantor agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this ARTICLE 9
shall not be discharged until payment and performance, in full, of the
Obligations (other than Unasserted Contingent Obligations) under the Transaction
Documents has occurred and all commitments (if any) to lend hereunder have been
terminated, and that its obligations under this ARTICLE 9 shall be absolute and
unconditional, irrespective of, and unaffected by:
 
(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Credit Party is or may
become a party;
 
(b) the absence of any action to enforce this Agreement (including this ARTICLE
9) or any other Transaction Document or the waiver or consent by the Holders
with respect to any of the provisions thereof;
 
(c) the Insolvency of any Credit Party or Subsidiary; or
 
(d) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.
 
Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.
 
Section 9.2 Waivers by Guarantor. Each Guarantor expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Lender to marshal assets or to proceed in
respect of the obligations guaranteed hereunder against any other Credit Party
or Subsidiary, any other party or against any security for the payment and
performance of the obligations under the Transaction Documents before proceeding
against, or as a condition to proceeding against, such Guarantor. It is agreed
among each Guarantor that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Transaction Documents
and that, but for the provisions of this ARTICLE 9 and such waivers, the Lender
would decline to enter into this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 9.3 Benefit of Guaranty. Each Guarantor agrees that the provisions of
this ARTICLE 9 are for the benefit of the Lender and its successors and
permitted transferees, endorsees and assigns, and nothing herein contained shall
impair, as between any other Credit Party and the Lender, the obligations of
such other Credit Party under the Transaction Documents.
 
Section 9.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, and except as set forth
in Section 9.7, each Guarantor hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Guarantor acknowledges and
agrees that this waiver is intended to benefit the Holders and shall not limit
or otherwise affect such Guarantor’s liability hereunder or the enforceability
of this ARTICLE 9, and that the Holders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 9.4.
 
Section 9.5 Election of Remedies. If the Lender may, under applicable law,
proceed to realize their benefits under any of the Transaction Documents, the
Lender or any of the other Holders may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this ARTICLE 9. If, in the exercise of any of its rights and
remedies, the Lender or any of the Holders shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any Credit
Party or any other Person, whether because of any applicable laws pertaining to
“election of remedies” or the like, each Credit Party hereby consents to such
action by the Lender and such other Holders and waives any claim based upon such
action, even if such action by the Lender and such other Holders shall result in
a full or partial loss of any rights of subrogation that any Credit Party might
otherwise have had but for such action by the Lender or such other Holders. Any
election of remedies that results in the denial or impairment of the right of
the Lender or other Holders to seek a deficiency judgment against any Credit
Party shall not impair any other Credit Party’s obligation to pay the full
amount of the obligations under the Transaction Documents.
 
Section 9.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this ARTICLE 9 (which liability is in
any event in addition to amounts for which Borrower is primarily liable under
the Transaction Documents) shall be limited to an amount not to exceed as of any
date of determination the greater of:
 
(a) the net amount of all amounts advanced to such Guarantor under this
Agreement or otherwise transferred to, or for the benefit of, such Guarantor
(including any interest and fees and other charges); and
 
 
66

--------------------------------------------------------------------------------

 
 
(b) the amount that could be claimed by the Lender or other Holders from such
Guarantor under this ARTICLE 9 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under Section 9.7.
 
Section 9.7 Contribution with Respect to Guaranty Obligations.
 
(a) To the extent that any Guarantor shall make a payment under this ARTICLE 9
of all or any of the obligations under the Transaction Documents (other than
financial accommodations made to that Guarantor for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount that such Guarantor would otherwise have paid if each Guarantor had
paid the aggregate obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantor as
determined immediately prior to the making of such Guarantor Payment, then,
following payment in full in cash of the Obligations (other than Unasserted
Contingent Obligations) under the Transaction Documents and termination of the
Transaction Documents (including all commitments (if any) to lend hereunder),
such Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
 
(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this ARTICLE 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
 
(c) This Section 9.7 is intended only to define the relative rights of Guarantor
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Credit Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Credit Party to pay the financial accommodations made
directly or indirectly to that Credit Party and accrued interest, fees and
expenses with respect thereto for which such Credit Party shall be primarily
liable.
 
(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
 
(e) The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the payment in full in cash of the
Obligations (other than Unasserted Contingent Obligations) under the Transaction
Documents and the termination of the Transaction Documents.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 9.8 Liability Cumulative. The liability of each Guarantor under this
ARTICLE 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the Lender and other Holders under this Agreement and the
other Transaction Documents to which such Credit Party is a party or in respect
of any obligations under the Transaction Documents or obligation of the other
Credit Party, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
Section 9.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Lender or other Holders.
 
Section 9.10 Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Note hereunder.
 
ARTICLE 10
 
RIGHTS UPON EVENT OF DEFAULT
 
Section 10.1 Event of Default. Each of the following events shall constitute an
“Event of Default”:
 
(a) any Credit Parties’ failure to pay to the Lender and/or Holders: (i) when
and as due under this Agreement and the Note, any amount of principal, or (ii)
within five (5) days after the same shall become due under this Agreement, the
Note, the Warrants or any other Transaction Documents, interest (including
interest calculated at the Default Rate), redemptions or other amounts
(including, without limitation, Borrower’s failure to pay any redemption
payments or amounts hereunder, under the Note or under the Warrants);
 
 
68

--------------------------------------------------------------------------------

 
 
(b) any default occurs and is continuing with respect to, or any redemption of
or acceleration prior to maturity of, any Indebtedness of any of the Credit
Parties or any of their Subsidiaries, including, without limitation, the
Indebtedness represented by the Prior Convertible Notes; provided, that, in the
event that any such default or acceleration of indebtedness is cured or
rescinded by the holders thereof prior to acceleration of the Note, no Event of
Default shall exist as a result of such cured default or rescinded acceleration;
provided further that if the default relates to a matter where the creditor is
subject to the Intercreditor Agreement and pursuant to that agreement has agreed
not to take action to enforce the obligation, then such default shall not be
deemed a default hereunder.
 
(c) (i) Any of the Credit Parties, pursuant to or within the meaning of Title
11, U.S. Code, or any similar federal, foreign or state law for the relief of
debtors (collectively, “Bankruptcy Law”): (A) commences a voluntary case,
(B) consents to the entry of an order for relief against it in an involuntary
case, or to the conversion of an involuntary case to a voluntary case,
(C) consents to the appointment of or taking of possession by a receiver,
trustee, assignee, liquidator or similar official (a “Custodian”) for all or a
substantial part of its property, (D) makes a general assignment for the benefit
of its creditors, or (E) admits in writing that it is Insolvent or is otherwise
generally unable to pay its debts as they become due; or (ii) the board of
directors (or similar governing body) of Borrower or any of its Subsidiaries
(including the Guarantor) (or any committee thereof) adopts any resolution or
otherwise authorizes any action to approve any of the actions referred to in
this Section 10.1(c) or Section 10.1(d); provided however the terms of this
Section 10.1(c) or any of the other subsections of this Section 10.1 shall not
apply to RCF;
 
(d) a court of competent jurisdiction: (i) enters an order or decree under any
Bankruptcy Law, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Credit Parties
in an involuntary case, (ii) appoints a Custodian over all or a substantial part
of the property of any of the Credit Parties or their Subsidiaries and such
appointment continues for thirty (30) days, (iii) orders the liquidation of any
of the Credit Parties, or (iv) issues a warrant of attachment, execution or
similar process against any substantial part of the property of any of the
Credit Parties;
 
(e) a final judgment or judgments for the payment of money in excess of $500,000
or that otherwise could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect are rendered against the any of the
Credit Parties and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay, unless (in
the case of a monetary judgment) such judgment is covered by third-party
insurance, so long as the applicable Credit Party provides the Lender a written
statement from such insurer (which written statement shall be reasonably
satisfactory to the Lender) to the effect that such judgment is covered by
insurance and such Credit Party will receive the proceeds of such insurance
within thirty (30) days following the issuance of such judgment;
 
(f) any Credit Party breaches any covenant, or other term or condition of any
Transaction Document or any other agreement with the Lender or any other Holder,
except: (i) in the case of a breach of a covenant or other term or condition of
any Transaction Document (other than Sections 8.1, 8.2, 8.3, 8.4 through 8.15,
8.17 8.18, 8.22 through 8.28, and 8.32 through 8.35 of this Agreement) which is
curable, only if such breach continues for a period of fifteen (15) days
following delivery of notice of breach from a Holder, and (ii) a breach
addressed by the other provisions of this Section 10.1;
 
(g) a Change of Control occurs;
 
(h) any representation or warranty made by any Credit Party herein or any other
Transaction Document is breached or is false or misleading, each in any material
respect;
 
 
69

--------------------------------------------------------------------------------

 
 
(i) any default or “Event of Default” or similarly defined term occurs and is
continuing with respect to any of the other Transaction Documents;
 
(j) the repudiation by any Credit Party of any of its obligations under this
Agreement or under any Security Document, or any Security Document or any term
thereof shall cease to be, or is asserted by any Credit Party not to be, a
legal, valid and binding obligation of any Credit Party enforceable in
accordance with its terms;
 
(k) any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Credit Party not to be, a valid, first priority perfected Lien
(to the extent that any Transaction Document obligates the parties to provide
such a perfected first priority Lien, and except to the extent Permitted Liens
are permitted by the terms of the Transaction Documents to have priority) in the
Collateral (except as expressly otherwise provided under and in accordance with
the terms of such Transaction Document);
 
(l) any material provision of any Transaction Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Transaction Document;
 
(m) the material breach by any Credit Party of an agreement or agreements (in
each case, other than a Transaction Document) to which it is a party that
involves the payment to or by such Credit Party, individually or in the
aggregate, of more than $500,000 (whether by set-off or otherwise) in any six
(6) month period;
 
(n) except in accordance with Section 8.8, any Credit Party or Subsidiary
liquidates, dissolves, terminates or suspends its business operations or
otherwise fails to operate its business in the ordinary course;
 
(o) if any of Alan Kelley, Richard Gross, Marc Sylvester or Jim Trettel shall,
at any time for any reason, cease to be employed by the Borrower in the same
position and with duties substantially similar to those held as of the Closing
Date, unless a replacement reasonably satisfactory to the Lender shall have been
appointed and employed within sixty (60) days of such individual’s cessation of
employment;
 
(p) (i) there occurs one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Credit Parties or any of their Subsidiaries in excess of $500,000 during the
term hereof; or (ii) there exists any fact or circumstance that could reasonably
be expected to result in the imposition of a Lien pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code;
 
 
70

--------------------------------------------------------------------------------

 
 
(q) any default or event of default (monetary or otherwise) shall occur with
respect to any Material Contract and the obligations under such Material
Contract are accelerated or such Material Contract is terminated; provided
however, if the Material Contract relates to one or more Contracted Units and at
the time of such breach, MES has in place a sufficient number of Contracted
Units exclusive of the Contracted Units subject to the breach to meet the
performance covenants set forth in Section 8.1 hereof, then event shall not be
deemed to constitute a breach of this Section 10.1(q), however, it may
constitute a breach of another subsection of this Section 10.1;
 
(r) Borrower shall engage in any business activities other than (i) its
ownership of the equity securities of equity interests in its Subsidiaries, and
such other activities as Lender may consent to from time to time in Lender’s
sole discretion; (ii) activities incidental to maintenance of its corporate
existence, and (iii) performance of its obligations under the Transaction
Documents to which it is a party;
 
(s) an event resulting in the Common Stock no longer being quoted on the
Principal Market or listed on any other Eligible Market for a period of 30
consecutive days; failure to comply with the requirements for continued
quotation or listing on the Principal Market or Eligible Market, as the case may
be, for a period of thirty (30) consecutive trading days; or notification from
the Principal Market or Eligible Market that the Borrower is not in compliance
with the conditions for such continued quotation or listing, as the case may be,
and such non-compliance continues for thirty (30) days following such
notification; or
 
(t) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect.
 
Section 10.2 Acceleration Right.
 
(a) Promptly after having knowledge of the occurrence of an Event of Default,
the Borrower shall deliver written notice thereof in accordance with Section
8.3(c) via email, facsimile and overnight courier (an “Event of Default Notice”)
to the Lender. At any time after the earlier of the Lender’s and the Holders’
receipt of an Event of Default Notice and the Lender and any other Holders
becoming aware of an Event of Default which has not been cured or waived, the
Lender or such other Holders may require the Borrower to redeem all or any
portion of the Notes (an “Event of Default Redemption”) by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Borrower, which
Event of Default Redemption Notice shall indicate the portion of the Note that
the Lender or any other Holders are requiring the Borrowers to redeem; provided,
that upon the occurrence of any Event of Default described in Section 10.1(c) or
Section 10.1(d), the Note, in whole, shall automatically, and without any action
on behalf of the Lender or any other Holders, be redeemed by the Borrower. The
Note shall be redeemed by the Borrower at a price equal to one hundred five
percent (105%) of the outstanding principal amount of the Notes, plus accrued
and unpaid interest and all other amounts due under the Transaction Documents
(the “Event of Default Redemption Price”).
 
(b) In the case of an Event of Default Redemption, the Borrower shall deliver
the applicable Event of Default Redemption Price to the Lender within five (5)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice. The redemption obligations herein are subject to the terms of the
Intercreditor Agreement.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 10.3 Consultation Rights. Without in any way limiting any remedy that
the Lender or other Holders may have, at law or in equity, under any Transaction
Document (including under the foregoing provisions of this ARTICLE 10) or
otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Lender and/or any other Holders, the Credit
Parties shall hire or otherwise retain a consultant, advisor or similar Person
reasonably acceptable to the Lender and the Credit Parties to advise the Credit
Parties with respect to their business and operations.
 
Section 10.4 Other Remedies. Upon the occurrence and continuance of any Event of
Default, and the expiration of any applicable cure period, and in every such
event, Lender and any of the other Holders may: (i) without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
exercise all of the remedies of a secured party and mortgage holder under
applicable law, including, but not limited to, the UCC, and all of its rights
and remedies under the Security Documents (ii) require the Credit Parties make
the Collateral and the records pertaining to the Collateral available to the
Lender at a place designated by the Lender which is reasonably convenient or may
take repossession of the Collateral and the records pertaining to the Collateral
without the use of any judicial process and without any prior notice thereof to
the Credit Parties, (iii) sell any or all of the Collateral at public or private
sale upon such terms and conditions as Lender may reasonably deem proper, and
Lender may purchase any or all of the Collateral at any such sale, and apply the
net proceeds, after deducting all costs, expenses and attorneys’ fees incurred
at any time in the collection of the indebtedness of the Credit Parties to the
Lender and in the protection and sale of the Collateral, to the payment of said
indebtedness, returning the remaining proceeds, if any, to the Credit Parties,
with the Credit Parties remaining liable for any amount remaining unpaid after
such application; (iv) grant extensions, compromise claims and settle Accounts
Receivable for less than face value, all without prior notice to the Credit
Parties or their Subsidiaries, as applicable; (v) use, in connection with any
assembly or disposition of the Collateral, the Intellectual Property Rights and
any other trademark, trade name, trade style, copyright, patent right or
technical process used or utilized by the Credit Parties or their Subsidiaries,
as applicable, (vi) cause the Credit Parties or their Subsidiaries, as
applicable, to transmit and deliver to the Lender in the form received, all
cash, checks, drafts and other instruments for the payment of money (properly
endorsed, where required, so that such items may be collected by Lender) which
may be received by the Credit Parties or their Subsidiaries, as applicable, at
any time in full or partial payment of any Col­lateral and the Credit Parties or
their Subsidiaries, as applicable, shall not commingle any such items which may
be so received by the Credit Parties or their Subsidiaries, as applicable, with
any other of their funds or property but shall hold them separate and apart from
their own funds or property and in trust for the Lender until delivery is made
to Lender; (vii) instruct the Credit Parties or their Subsidiaries, as
applicable, at the Credit Parties’ expense, to notify any parties obligated on
any of the Collateral, including, but not limited to, any Account Debtors, to
make payment directly to the Lender of any amounts due or to become due
thereunder, or the Lender may directly notify such obligors of the security
interest of the Lender, and/or of the assignment to the Lender of the Collateral
and direct such obligors to make payment to the Lender of any amounts due or to
become due with respect thereto, and thereafter, collect any such amounts due on
the Collateral directly from such Persons obligated thereon, (viii) enforce
collection of any of the Collateral, including, but not limited to, any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder, (ix) take
possession or control of any proceeds and products of any of the Collateral,
including the proceeds of insurance thereon, (x) make an election with respect
to the Collateral under Section 1111 of the Bankruptcy Code or take action under
Section 364 or any other section of the Bankruptcy Code; provided, however, that
any such action of the Lender as set forth herein shall not, in any manner
whatsoever, impair or affect the liability of the Credit Parties or their
Subsidiaries, as applicable, hereunder, nor prejudice, waive, nor be construed
to impair, affect, prejudice or waive the Lender’s rights and remedies at law,
in equity or by statute, nor release, discharge, nor be construed to release or
discharge, the Credit Parties or other Person liable to the Lender for the
Obligations, (xi) at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Security Documents, or any of the Obligations, or the Lender’s
rights hereunder, under the Note or with respect to any of the Obligations and
(xii) exercise all of its rights and remedies against the Guarantor under the
guaranty provisions of Article 9 hereof. The remedies provided herein, in the
Note and the Security Documents shall be cumulative and in addition to all other
remedies available under any of the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Lender’s or any Holder’s right to
pursue actual and consequential damages for any failure by the Credit Parties to
comply with the terms of this Agreement, the Note and the other Transaction
Documents. Amounts set forth or provided for herein and in the Note with respect
to payments and the like (and the computation thereof) shall be the amounts to
be received by the Lender and the other Holders and shall not, except as
expressly provided herein, be subject to any other obligation of the Credit
Parties (or the performance thereof). Each of the Credit Parties acknowledges
that a breach by it of its obligations hereunder and under the Note and the
other Transaction Documents may cause irreparable harm to the Lender and any
other Holders and that the remedy at law for any such breach may be inadequate.
The Credit Parties therefore agree that, in the event of any such breach or
threatened breach, the Lender and other Holders shall be entitled, in addition
to all other available remedies, to an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
MISCELLANEOUS
 
Section 11.1 Payment of Expenses. The Borrower, on behalf of the Credit Parties,
shall reimburse: (a) Lender on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of outside counsel, incurred by Lender in connection with the:
(i) documentation and consummation of the transactions contemplated hereunder
and under the other Transaction Documents, including, without limitation, UCC
and other public record searches and filings, overnight courier or other express
or messenger delivery, appraisal costs, surveys, title insurance and
environmental audit or review (including due diligence review) costs incurred in
connection therewith; (ii) collection, protection or enforcement of any rights
in or to the Collateral; and (iii) collection of any Obligations; and (b) Lender
and any other Holders on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of one outside counsel incurred by Lender or any other Holders,
in connection with: (i) the administration and enforcement of Lender’s and any
other Holder’s rights under this Agreement or any other Transaction Document
(including, without limitation, any costs and expenses of any third party
provider engaged by Lender for such purposes); (ii) any refinancing or
restructuring of the Note whether in the nature of a “work-out,” in any
insolvency or bankruptcy proceeding or otherwise, and whether or not
consummated; and (iii) any intangibles, documentary, stamp or other similar
taxes, fees and excises, if any, including any interest and penalties, and any
finder’s or brokerage fees, commissions and expenses (other than any fees,
commissions or expenses of finders or brokers engaged by the Lender or other
Holders), that may be payable in connection with the Note contemplated by this
Agreement and the other Transaction Documents. All such costs, expenses and
charges shall constitute Obligations hereunder, shall be payable by the Credit
Parties to the Lender and other Holders on demand, and, until paid, shall bear
interest at the highest rate then applicable to Note hereunder. Without limiting
the foregoing, if: (a) any Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or Lender or any other Holder otherwise takes action to collect
amounts due under such Note or to enforce the provisions of such Note or
(b) there occurs any bankruptcy, reorganization, receivership of any Credit
Party or other proceedings affecting creditors’ rights and involving a claim
under such Note, then the Credit Parties shall pay the costs incurred by Lender
or such other Holders for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, reasonable attorneys’ fees (limited
to one outside counsel for the Lender and the other Holders, and disbursements
(including such fees and disbursements related to seeking relief from any stay,
automatic or otherwise, in effect under any Bankruptcy Law).
 
Section 11.2 Governing Law; Jurisdiction; Jury Trial; Damages. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY. No party shall assert, and each waives, any
claim against the other parties or any Indemnitees on any theory of liability
for special, indirect, consequential or punitive damages arising out of, in
connection with or as a result of, this Agreement of any of the other
Transaction Documents or the transactions contemplated hereby or thereby.
 
 
73

--------------------------------------------------------------------------------

 
 
Section 11.3 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or other
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.
 
Section 11.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
Section 11.5 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
Section 11.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Lender, the Credit Parties, their Subsidiaries and Affiliates and
Persons acting on their behalf with respect to the matters discussed herein and
therein, and this Agreement, the other Transaction Documents and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the Credit Parties or any
Lender makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement, the Note or any of the other
Transaction Documents may be amended or waived other than by an instrument in
writing signed by the Credit Parties and the Lender (provided, that no amendment
or waiver hereof shall increase any Lender’s obligations hereunder or materially
adversely affect the rights of such Lender hereunder, in either case, without
such Lender’s written consent; and provided, further, no amendment or waiver
shall extend the due date of any payment hereunder or under the Note, decrease
the amount of interest or other compensation payable hereunder or under the
Note, or modify Section 8.1 without the consent of the Lender), and any
amendment or waiver to this Agreement made in conformity with the provisions of
this Section 11.6 shall be binding on all Lenders and holders of Securities, as
applicable. No such amendment or waiver shall be effective to the extent that it
applies to less than all of the holders of the applicable Securities then
outstanding. To the extent that there are more than one Note outstanding, any
action to be taken by the Holders shall be deemed approved by all the Holders if
approved by Holders holding in excess of 50% of the outstanding unpaid principal
amount of Notes.
 
Section 11.7 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
 
74

--------------------------------------------------------------------------------

 
 

 
If to any of the Credit Parties :
 
Midwest Energy Emissions Corp.
Attn: Alan Kelley, CEO
500 W Wilson Bridge Rd Ste 140
Worthington, OH 43085
Phone: (614) 505-6115 x104
Fax: (614) 505-7377
E-mail: akelley@midwestemissions.com
   
In each case, with a copy (for informational purposes only):
 
Taft Stettinius & Hollister LLP
Attn: Mitchell D. Goldsmith
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Phone: (312) 836-4006
Fax: (312) 275-7569
E-mail: mgoldsmith@taftlaw.com
   
If to the Transfer Agent:
 
Transfer Online
512 SE Salmon Street
Portland, Oregon 97214-3444
Phone: (503) 227-2950
Fax: (503) 227-6874
If to the Lender:
Alterna Capital Partners LLC
Attn:Samir Patel
15 River Road, Suite 320
Wilton, Connecticut 06897
Phone: (203) 210-7672
Fax: (203) 563-9210
E-Mail: samir.patel@alternacapital.com
   
With a copy to (for informational purposes only):
 
Levenfeld Pearlstein, LLC
Attn: David B. Solomon
2 North LaSalle Street-Suite 1300
Chicago, IL 60602
Phone: (312) 476-7526
Fax:(312) 346-8434
E-Mail: dsolomon@lplegal.com
 



 
75

--------------------------------------------------------------------------------

 
 
or to such other address and/or facsimile number and/or email and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt: (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile, e-mail or receipt from an
overnight courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.
 
Section 11.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Note or the Warrants. None of the
Credit Parties shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of each of the Holders of the Note.
Lender may assign some or all of its rights and obligations hereunder in
connection with the transfer of any of its Note with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed and which consent
shall not be required during the existence of an Event of Default (but which
consent will be required at all times for transfers to a direct competitor of
the Credit Parties) or in connection with an assignment or transfer to an
Affiliate (determined without regard to clause (i) of the definition thereof) of
Lender, in which event such assignee shall be deemed to be the Lender hereunder
with respect to such assigned rights and obligations, and the Credit Parties
shall use their best efforts to ensure that such transferee is registered as a
Holder and that any Liens on the Collateral shall issue one or more Notes as
provided in Section 2.7 hereof.
 
Section 11.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
Section 11.10 Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Closing. Lender shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
Section 11.11 Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
76

--------------------------------------------------------------------------------

 
 
Section 11.12 Indemnification. In consideration of each Lender’s execution and
delivery of the Transaction Documents and acquiring the Note and Warrant
thereunder and in addition to all of the Credit Parties’ other obligations under
the Transaction Documents, the Credit Parties shall jointly and severally
defend, protect, indemnify and hold harmless each Lender and each other Holder
of any Note and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by any Credit Party in this Agreement or any
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of any Credit Party contained in this Agreement or any other
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) the present or former status of any Credit
Party as a U.S. real property holding corporation for federal income tax
purposes within the meaning of Section 897 of the Internal Revenue Code of 1986,
as amended, if applicable, (d) any claim for placement agent’s fees, financial
advisory fees, or brokers’ commissions (other than for Persons engaged by the
Lenders or their investment advisors) relating to or arising out of the
transactions contemplated hereby or (e) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of any Credit Party) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of this Agreement or any other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Note and Warrants, or (iii) the status of such
Lender or other Holder of the Note as a lender to the Borrower pursuant to the
transactions contemplated by the Transaction Documents. The foregoing
notwithstanding, the Credit Parties shall not be obligated to indemnify the
Indemnitees to the extent that the Indemnified Liabilities resulted from the
gross negligence or wilful misconduct of the Indemnitees, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order. To
the extent that the foregoing undertakings by the Credit Parties may be
unenforceable for any reason, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The agreements in this
Section 11.12 shall survive the payment of the Notes and all other amounts
payable hereunder and the termination of this Agreement and the other
Transaction Documents.
 
Section 11.13 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 11.14 Waiver. No failure or delay on the part of any Holder in the
exercise of any power, right or privilege hereunder or any of the other
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
Section 11.15 Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Lenders hereunder or pursuant to any of the
other Transaction Documents or the Lender enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to any of the
Credit Parties, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
 
77

--------------------------------------------------------------------------------

 
 
Section 11.16 Joint and Several Liability. The Credit Parties hereby agree that
such Credit Parties are jointly and severally liable for the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to the Lender. The
Credit Parties agree that their obligations under this Agreement shall not be
discharged until payment and performance, in full in cash, of the Obligations
has occurred and termination of all commitments to lend under this Agreement,
and that its obligations under this Agreement shall be absolute and
unconditional, irrespective of, and unaffected by:
 
(a) the validity, enforceability or any future amendment of, or change in, this
Agreement, any other Transaction Document or any other agreement, document or
instrument to which any Credit Party is or may become a party;
 
(b) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Lender in respect thereof (including the release of any such
security); or
 
(c) the insolvency of any Credit Party or any Subsidiary of a Credit Party.
 
Section 11.17 Termination. This Agreement shall terminate upon the payment in
full in cash of the Obligations (other than Unasserted Contingent Obligations);
provided, however, this Agreement shall be reinstated if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by any
holder of the Obligations or any representative of such holder and the
Obligations, or portion thereof, intended to have been satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred. Anything
herein to the contrary notwithstanding, the provisions of Sections 2.6, 2.10,
2.11, 11.1, 11.12 and this 11.17 shall survive any such termination and payment
in full of the Obligations, and shall inure to the benefit of any Person that at
any time held a right thereunder (as a Holder, an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.
 
[Signature Pages Follow]
 
 
78

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.
 
 

 
BORROWER:
 
MIDWEST ENERGY EMISSIONS CORP.
            By:      
Name:
      Its:              
GUARANTOR:
 
MES, INC.
            By:      
Name:
      Its:              
LENDER:
 
AC MIDWEST ENERGY LLC
            By:      
Name:
      Its:    

 
 
79

--------------------------------------------------------------------------------